

GUARANTEE AND SECURITY AGREEMENT
 
among
 
TWISTBOX ENTERTAINMENT, INC.,
 
EACH OF THE SUBSIDIARIES PARTY HERETO,
 
THE INVESTOR PARTY HERETO,
 
and


VALUEACT SMALLCAP MASTER FUND, L.P., as Collateral Agent

 

--------------------------------------------------------------------------------

 
Dated as of July 30, 2007
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS



   
Page
 
ARTICLE 1. DEFINITIONS; GUARANTEE; GRANT OF SECURITY; CONTINUING PERFECTION AND
PRIORITY
   
1
 
Section 1.1 General Definitions
   
1
 
Section 1.2 Other Definitions; Interpretation
   
8
 
Section 1.3 Guarantee
   
9
 
Section 1.4 Grant of Security
   
13
 
ARTICLE 2. SECURITY FOR OBLIGATIONS; NO ASSUMPTION OF LIABILITY
   
15
 
Section 2.1 Security for Obligations
   
15
 
Section 2.2 No Assumption of Liability
   
15
 
ARTICLE 3. REPRESENTATIONS AND WARRANTIES AND COVENANTS
   
15
 
Section 3.1 Generally
   
15
 
Section 3.2 Equipment and Inventory
   
19
 
Section 3.3 Receivables
   
19
 
Section 3.4 Investment Property
   
21
 
Section 3.5 Letter of Credit Rights
   
24
 
Section 3.6 Intellectual Property Collateral
   
24
 
Section 3.7 Commercial Tort Claims
   
25
 
Section 3.8 Deposit Accounts; Control Accounts
   
26
 
ARTICLE 4. FURTHER ASSURANCES
   
27
 
ARTICLE 5. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT
   
27
 
ARTICLE 6. REMEDIES UPON DEFAULT
   
28
 
Section 6.1 Remedies Generally
   
28
 
Section 6.2 Application of Proceeds of Sale
   
30
 
Section 6.3 Investment Property
   
30
 
Section 6.4 Grant of License to Use Intellectual Property
   
31
 
ARTICLE 7. REIMBURSEMENT OF COLLATERAL AGENT
   
31
 
ARTICLE 8. WAIVERS; AMENDMENTS
   
32
 
ARTICLE 9. SECURITY INTEREST ABSOLUTE
   
32
 
ARTICLE 10. TERMINATION; RELEASE
   
33
 
ARTICLE 11. ADDITIONAL SUBSIDIARY GUARANTORS AND GRANTORS
   
33
 
ARTICLE 12. COLLATERAL AGENT
   
34
 
ARTICLE 13. NOTICES
   
35
 
ARTICLE 14. BINDING EFFECT; SEVERAL AGREEMENT; ASSIGNMENTS
   
36
 
ARTICLE 15. SURVIVAL OF AGREEMENT; SEVERABILITY
   
37
 

ARTICLE 16. GOVERNING LAW
   
37
 
ARTICLE 17. COUNTERPARTS
   
37
 
ARTICLE 18. HEADINGS
   
38
 
ARTICLE 19. JURISDICTION; VENUE; CONSENT TO SERVICE OF PROCESS
   
38
 
ARTICLE 20. WAIVER OF JURY TRIAL
   
39
 

 
i

--------------------------------------------------------------------------------


 
SCHEDULES:
 
Schedule I
 
List of Subsidiary Guarantors and Addresses for Notices List of Foreign
Subsidiaries which are not Subsidiary Guarantors as of July 30, 2007, and
Addresses
     
Schedule 1.4(a)
 
Twistbox Games Ltd. & Co KG Collateral
     
Schedule 3.1(a)(i)
 
List of Chief Executive Offices, Jurisdictions of Organization, Federal Employer
Identification Numbers and Company Organizational Numbers
     
Schedule 3.1(a)(ii)
 
List of Legal and Other Names
     
Schedule 3.1(a)(v)(A)
 
List of Filing Offices
     
Schedule 3.1(a)(v)(B)
 
Excluded Trademarks
     
Schedule 3.2
 
List of Locations of Equipment and Inventory
     
Schedule 3.4
 
List of Pledged Collateral, Investment Property and Securities Accounts
     
Schedule 3.5
 
List of Letters of Credit
   
 
Schedule 3.6
 
List of Intellectual Property
   
 
Schedule 3.7
 
List of Commercial Tort Claims
     
Schedule 3.8
 
List of Deposit Accounts

 
EXHIBITS:
 
Exhibit A
Form of Supplement
   
Exhibit B
Form of Control Agreement
   
Exhibit C
Form of Securities Control Account Letter



ii

--------------------------------------------------------------------------------


 

GUARANTEE AND SECURITY AGREEMENT, dated as of July 30, 2007 (this “Guarantee and
Security Agreement”), among Twistbox Entertainment, Inc., a Delaware corporation
(the “Company”), each of the subsidiaries of the Company identified on Schedule
I as being a subsidiary guarantor (each such subsidiary, individually a
“Subsidiary Guarantor” and, collectively, the “Subsidiary Guarantors”; the
Subsidiary Guarantors and the Company are referred to collectively herein as the
“Grantors”), the Investors from time to time party hereto (including their
successors and permitted assigns, the “Investor”) and ValueAct SmallCap Master
Fund, L.P., as collateral agent for the benefit of the Secured Parties
(including its successors and permitted assigns and in such capacity, the
“CollateralAgent”).


Reference is made to the Securities Purchase Agreement, dated as of July 30,
2007, among the Company and the Investors from time to time party thereto (as
amended, supplemented or otherwise modified from time to time, the “Securities
Purchase Agreement”).


The Investor has agreed to purchase Senior Secured Notes in the aggregate
principal amount of $16,500,000 (as amended, supplemented or otherwise modified,
the “Senior Secured Notes”) from the Company pursuant to, and upon the terms and
subject to the conditions specified in, the Securities Purchase Agreement. Each
of the Subsidiary Guarantors has agreed to guarantee, among other things, all
the obligations of the Company and each other Subsidiary Guarantor under the
Secured Transaction Documents. The obligations of the Investor to purchase
Senior Secured Notes are conditioned upon, among other things, the execution and
delivery by the Grantors of an agreement in the form hereof to guarantee and
secure the Obligations.


Accordingly, the Grantors and the Collateral Agent, on behalf of itself and each
other Secured Party (and each of their respective successors or permitted
assigns), hereby agree as follows:


ARTICLE 1.


DEFINITIONS; GUARANTEE; GRANT OF SECURITY;
CONTINUING PERFECTION AND PRIORITY


Section 1.1 General Definitions


As used in this Guarantee and Security Agreement, the following terms shall have
the meanings specified below:


“Account Debtor” means each Person who is obligated in respect of any Receivable
or any Supporting Obligation or Collateral Support related thereto.


“Accounts” means all “accounts” as defined in Article 9 of the UCC.


“Additional Subsidiary Guarantor and Grantor” has the meaning assigned to such
term in Article 11.


“Applicable Date” means (i) in the case of any Grantor (other than an Additional
Subsidiary Guarantor and Grantor), the date hereof, and (ii) in the case of any
Additional Subsidiary Guarantor and Grantor, the date of the Supplement executed
and delivered by such Additional Subsidiary Guarantor and Grantor.


1

--------------------------------------------------------------------------------



“Approved Securities Intermediary” means a Securities Intermediary or commodity
intermediary selected or approved by the Collateral Agent and with respect to
which a Grantor has delivered to the Collateral Agent an executed Securities
Control Account Letter.


“Authorization” means, collectively, any license, approval, permit or other
authorization issued by Governmental Authority.


“Bankruptcy Law” means Title 11, U.S. Code, or any similar foreign, federal or
state law for the relief of debtors.


“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.


“Cash Collateral Account” means any Deposit Account or Securities Account
established by the Collateral Agent in which cash may from time to time be on
deposit or held therein pursuant to the Secured Transaction Documents.


“Chattel Paper” means all “chattel paper” as defined in Article 9 of the UCC.


“Claim Proceeds” means, with respect to any Commercial Tort Claim or any
Collateral Support or Supporting Obligation relating thereto, all Proceeds
thereof, including all insurance proceeds and other amounts and recoveries
resulting or arising from the settlement or other resolution thereof, in each
case regardless of whether characterized as a “commercial tort claim” under
Article 9 of the UCC or “proceeds” under the UCC.


“Collateral” has the meaning assigned to such term in Section 1.4(a).


“Collateral Records” means all books, instruments, certificates, Records, ledger
cards, files, correspondence, customer lists, blueprints, technical
specifications, manuals and other documents, and all computer software, computer
printouts, tapes, disks and related data processing software and similar items,
in each case that at any time represent, cover or otherwise evidence any of the
Collateral.


“Collateral Support” means all property (real or personal) assigned,
hypothecated or otherwise securing any of the Collateral, and shall include any
security agreement or other agreement granting a lien or security interest in
such real or personal property.


“Commercial Tort Claims” means (i) all “commercial tort claims” as defined in
Article 9 of the UCC and (ii) all Claim Proceeds with respect to any of the
foregoing; including all claims described on Schedule 3.7.


“Company” has the meaning assigned to such term in the preliminary statement of
this Guarantee and Security Agreement.


“Control Account” means a Deposit Account maintained by any Grantor with a
Control Account Bank which account is the subject of an effective Control
Agreement, and includes all monies on deposit therein.


“Control Account Bank” means a financial institution selected or approved by the
Collateral Agent and with respect to which a Grantor has entered into a Control
Agreement.
 
2

--------------------------------------------------------------------------------



“Control Agreement” means a Control Agreement, substantially in the form of
Exhibit B (with such changes thereto as may be agreed to by the Collateral
Agent), executed by the relevant Grantor and the Collateral Agent and
acknowledged and agreed to by the relevant Control
Account Bank.


“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
or held by any Grantor or which any Grantor otherwise has the right to license,
or granting any right to any Grantor under any Copyright now or hereafter owned
by any third party, and all rights of any Grantor under any such agreement,
including each agreement described on Schedule 3.6.


“Copyrights” means all of the following: (i) all copyright rights in any work
subject to the copyright laws of the United States or any other country, whether
as author, assignee, transferee or otherwise, and (ii) all registrations and
applications for registration of any such copyright in the United States or any
other country, including registrations, recordings, supplemental registrations
and pending applications for registration in the United States Copyright Office
or any similar offices in the United States or any other country, including
those described on Schedule 3.6.


“Deposit Accounts” means all “deposit accounts” as defined in Article 9 of the
UCC, including all such accounts described on Schedule 3.8.


“Documents” means all “documents” as defined in Article 9 of the UCC.


“Equipment” means (i) all “equipment” as defined in Article 9 of the UCC, (ii)
all machinery, manufacturing equipment, data processing equipment, computers,
office equipment, furnishings, furniture, appliances, fixtures and tools, in
each case, regardless of whether characterized as “equipment” under the UCC, and
(iii) all accessions or additions to any of the foregoing, all parts thereof,
whether or not at any time of determination incorporated or installed therein or
attached thereto, and all replacements therefor, wherever located, now or
hereafter existing.


“Equity Interest” means (i) shares of corporate stock, partnership interests,
membership interests, and any other interest that confers on a Person the right
to receive a share of the profits and losses of, or distribution of assets of,
the issuing Person, and (ii) all warrants, options or other rights to acquire
any Equity Interest set forth in clause (i) of this defined term.


“Equity Related Documents” means the Securities Purchase Agreement, any
Convertible Note or Warrant issued pursuant to the Securities Purchase
Agreement.


“Event of Default” has the meaning assigned to such term in the Senior Secured
Notes.
 
“Excepted Deposit Accounts” has the meaning assigned to such term in Section
3.8(b).


“Foreign Subsidiary” means any direct subsidiary of any Grantor organized under
the laws of any jurisdiction outside the United States of America other than any
Subsidiary Guarantor and as designated as such on Schedule I hereto.


“Foreign Subsidiary Voting Stock” means the voting capital stock of any Foreign
Subsidiary.


“Financial Assets” means all “financial assets” as defined in Article 8 of the
UCC.
 
3

--------------------------------------------------------------------------------


 

“General Intangibles” means (i) all “general intangibles” as defined in Article
9 of the UCC and (ii) all chooses in action and causes of action, all
indemnification claims, all goodwill, all tax refunds, all licenses, permits,
concessions, franchises and authorizations, all Intellectual Property, all
Payment Intangibles and all Software, in each case, regardless of whether
characterized as a “general intangible” under the UCC.


“Goods” means (i) all “goods” as defined in Article 9 of the UCC and (ii) all
Equipment and Inventory and any computer program embedded in goods and any
supporting information provided in connection with such program, to the extent
(a) such program is associated with such goods in such a manner that it is
customarily considered part of such goods or (b) by becoming the owner of such
goods, a Person acquires a right to use the program in connection with such
goods, in each case, regardless of whether characterized as a “good” under the
UCC.


“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, whether federal, state, provincial, territorial, local or foreign.


“Grantor” and “Grantors” have the meanings assigned to such terms in the
preliminary statement of this Guarantee and Security Agreement.


“Guaranteed Obligations” has the meaning assigned to such term in Section
1.3(a)(i).
 
“Instruments” means all “instruments” as defined in Article 9 of the UCC.


“Insurance” means all insurance policies covering any or all of the Collateral
(regardless of whether the Collateral Agent or any other Secured Party is an
additional named insured or the loss payee thereof) and all business
interruption insurance policies.


“Intellectual Property” means all intellectual and similar property owned by any
Grantor of every kind and nature, including inventions, designs, Patents,
Copyrights, Trademarks, Licenses, domain names, Trade Secrets, confidential or
proprietary technical and business information, know how, show how or other data
or information, software and databases and all embodiments or fixations thereof
and related documentation, registrations and franchises, and all additions,
improvements and accessions to, and books and records describing or used in
connection with, any of the foregoing.


“Inventory” means (i) all “inventory” as defined in Article 9 of the UCC and
(ii) all goods held for sale or lease or to be furnished under contracts of
service or so leased or furnished, all raw materials, work in process, finished
goods and materials used or consumed in the manufacture, packing, shipping,
advertising, selling, leasing, furnishing or production of such inventory or
otherwise used or consumed in any Grantor's business, all goods which are
returned to or repossessed by or on behalf of any Grantor, and all computer
programs embedded in any goods, and all accessions thereto and products thereof,
in each case, regardless of whether characterized as “inventory” under the UCC.


“Investor” has the meaning assigned to such term in the preliminary statements
of this Guarantee and Security Agreement.


“Investment Property” means, collectively, all “investment property” as defined
in Article 9 of the UCC including all Pledged Collateral.
 
4

--------------------------------------------------------------------------------


 
“Letter of Credit Rights” means all “letter-of-credit rights” as defined in
Article 9 of the UCC and all rights, title and interests of each Grantor to any
letter of credit, in each case regardless of whether characterized as a
“letter-of-credit right” under the UCC.


“License” means any Copyright License, Patent License, Trademark License, Trade
Secret License or other license or sublicense to which any Grantor is a party.


“Lien” means any lien, mortgage, charge, claim, security interest, encumbrance,
or right of first refusal.


“Net Receivables Balance” means all amounts recorded on the Company's balance
sheet as Receivables or accrued Receivables net of allowance for doubtful
accounts consistent with past practice.


“New Deposit Account” has the meaning assigned to such term in Section 3.8.


“Obligations” means (i) the due and punctual payment of (a) principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Senior
Secured Notes, when and as due, whether at maturity or by acceleration or
otherwise, and (b) all other monetary obligations, including fees, commissions,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), of the Grantors
to the Secured Parties when and as due, or that are otherwise payable to any
Investor, in each case under the Secured Transaction Documents when and as due,
(ii) the due and punctual performance of all covenants, agreements, obligations
and liabilities of the Grantors or any other party (other than an Investor)
under or pursuant to the Secured Transaction Documents, and (iii) with respect
to the Subsidiary Guarantor, the Guaranteed Obligations.


“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned or held by or on behalf of any Grantor or
which any Grantor otherwise has the right to license, is in existence, or
granting to any Grantor any right to make, use or sell any invention on which a
Patent, now or hereafter owned by any third party, is in existence, and all
rights of any Grantor under any such agreement, including each agreement
described on Schedule 3.6.


“Patents” means all of the following: (i) all letters patent of the United
States or any other country, all registrations and recordings thereof and all
applications for letters patent of the United States or any other country,
including registrations, recordings and pending applications in the United
States Patent and Trademark Office or any similar offices in the United States
or any other country, including those described on Schedule 3.6, and (ii) all
reissues, continuations, divisions, continuations in part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein.


“Payment Intangibles” means all “payment intangibles” as defined in Article 9 of
the UCC.


“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, or
joint stock company.


“Pledged Collateral” means, collectively, Pledged Debt and Pledged Equity
Interests.
 
5

--------------------------------------------------------------------------------


 
“Pledged Debt” means all indebtedness for borrowed money owed or owing to any
Grantor, including all indebtedness described on Schedule 3.4, all Instruments
other than checks received in the ordinary course of business, Chattel Paper or
other documents, if any, representing or evidencing such debt, and all interest,
cash, instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such debt.


“Pledged Equity Interests” means all Equity Interests owned or held by or on
behalf of any Grantor, including all such Equity Interests described on Schedule
3.4, and all certificates, instruments and other documents, if any, representing
or evidencing such Equity Interests and all interests of such Grantor on the
books and records of the issuers of such Equity Interests, all of such Grantor's
right, title and interest in, to and under any partnership, limited liability
company, shareholder or similar agreements to which it is a party, and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
Equity Interests; provided, however, that in no event shall more than 65% of the
total outstanding Foreign Subsidiary Voting Stock of any Foreign Subsidiary be
pledged (or deemed to be pledged) hereunder.


“Proceeds” means (i) all “proceeds” as defined in Article 9 of the UCC, (ii)
payments or distributions made with respect to any Investment Property, (iii)
any payment received from any insurer or other Person or entity as a result of
the destruction, loss, theft, damage or other involuntary conversion of whatever
nature of any asset or property that constitutes the Collateral, and (iv)
whatever is receivable or received when any of the Collateral or proceeds are
sold, exchanged, collected or otherwise disposed of, whether such disposition is
voluntary or involuntary, including any claim of any Grantor against any third
party for (and the right to sue and recover for and the rights to damages or
profits due or accrued arising out of or in connection with) (a) past, present
or future infringement of any Patent now or hereafter owned or held by or on
behalf of any Grantor, or licensed under a Patent License, (b) past, present or
future infringement or dilution of any Trademark now or hereafter owned or held
by or on behalf of any Grantor, or licensed under a Trademark License, or injury
to the goodwill associated with or symbolized by any Trademark now or hereafter
owned or held by or on behalf of any Grantor, (c) past, present or future
infringement of any Copyright now or hereafter owned or held by or on behalf of
any Grantor, or licensed under a Copyright License, (d) past, present or future
infringement of any Trade Secret now or hereafter owned or held by or on behalf
of any Grantor, or licensed under a Trade Secret License, and (e) past, present
or future breach of any License, in each case, regardless of whether
characterized as “proceeds” under the UCC.


“QRF Deposit Account” has the meaning assigned to such term in Section 1.4(c).
 
“QRF Lender” has the meaning assigned to such term in Section 1.4(c).


“Qualified Receivables Facility” means a receivables facility not to exceed the
lesser of (i) $5,000,000, or (ii) 85% of the Net Receivables Balance at any
point in time.


“Receivables” means all rights to payment, whether or not earned by performance,
for goods or other property sold, leased, licensed, assigned or otherwise
disposed of, or services rendered or to be rendered, including all such rights
constituting or evidenced by any Account, Chattel Paper, Instrument or other
document, General Intangible or Investment Property, together with all of the
applicable Grantor's rights, if any, in any goods or other property giving rise
to such right to payment, and all Collateral Support and Supporting Obligations
related thereto and all Receivables Records.


“Receivables Records” means (i) all originals of all documents, instruments or
other writings or electronic records or other Records evidencing any Receivable,
(ii) all books, correspondence, credit or other files, Records, ledger sheets or
cards, invoices, and other papers relating to such Receivable, including all
tapes, cards, computer tapes, computer discs, computer runs and record keeping
systems, whether in the possession or under the control of the applicable
Grantor or any computer bureau or agent from time to time acting for such
Grantor or otherwise, (iii) all evidences of the filing of financing statements
relating to such Receivable and the registration of other instruments in
connection therewith, and amendments, supplements or other modifications
thereto, notices to other creditors or secured parties, and certificates,
acknowledgments, or other writings, including lien search reports, from filing
or other registration officers and (iv) all credit information, reports and
memoranda relating to such Receivable.
 
6

--------------------------------------------------------------------------------




“Record” means a “record” as defined in Article 9 of the UCC.


“Related Party” means, with respect to any specified Person, such Person's
affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's affiliates.


“Secured Parties” means (i) the Collateral Agent, (ii) the Investor under the
Senior Secured Notes, (iii) the beneficiaries of each indemnification obligation
undertaken by or on behalf of any Grantor under any Secured Transaction
Document, and (iv) the successors and permitted assigns of each of the
foregoing.


“Secured Transaction Documents” means the Senior Secured Notes, this Guarantee
and Security Agreement, any Control Agreement, any Securities Control Account
Letter, and all other instruments, documents, certificates and agreements
related thereto (exclusive of the Equity Related Documents).


“Securities Accounts” means all “securities accounts” as defined in Article 8 of
the UCC, including all such accounts described on Schedule 3.4.


“Securities Control Account” means a Securities Account or commodity account
maintained by any Grantor with an Approved Securities Intermediary which account
is the subject of an effective Control Account Letter, and includes all
Financial Assets held therein and all certificates and instruments, if any,
representing or evidencing the Financial Assets held therein.


“Securities Control Account Letter” means a Securities Control Account Letter,
substantially in the form of Exhibit C (with such changes thereto as may be
agreed to by the Collateral Agent), executed by any Grantor and the Collateral
Agent and acknowledged and agreed to by the relevant Approved Securities
Intermediary.


“Securities Intermediary” has the meaning specified in Article 8 of the UCC.


“Securities Purchase Agreement” has the meaning assigned to such term in the
preliminary statement of this Guarantee and Security Agreement.


“Security Interest” has the meaning assigned to such term in Section 1.4(a).


“Senior Secured Notes” has the meaning assigned to such term in the preliminary
statement of this Guarantee and Security Agreement.


“Software” means all “software” as defined in Article 9 of the UCC.
 
7

--------------------------------------------------------------------------------


 
“Subordinated Obligations” has the meaning assigned to such term in Section
1.3(e).
 
“Subsidiary Guarantee” has the meaning assigned to such term in Section
1.3(a)(i).


“Subsidiary Guarantor” has the meaning assigned to such term in the preliminary
statement of this Guarantee and Security Agreement.


“Supplement” means a supplement hereto, substantially in the form of Exhibit A.


“Supporting Obligation” means (i) all “supporting obligations” as defined in
Article 9 of the UCC and (ii) all Guaranties and other secondary obligations
supporting any of the Collateral, in each case regardless of whether
characterized as a “supporting obligation” under the UCC.


“Trade Secret Licenses” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trade Secrets now or hereafter
owned or held by or on behalf of any Grantor or which such Grantor otherwise has
the right to license, or granting to any Grantor any right to use any Trade
Secrets now or hereafter owned by any third party, and all rights of any Grantor
under any such agreement, including each agreement described on Schedule 3.6.


“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how now or hereafter owned or used in, or
contemplated at any time for use in, the business of any Grantor (all of the
foregoing being collectively called a “Trade Secret”), whether or not such Trade
Secret has been reduced to a writing or other tangible form, including all
documents and things embodying, incorporating or referring in any way to such
Trade Secret, the right to sue for any past, present and future infringement of
any Trade Secret, and all proceeds of the foregoing, including licenses,
royalties, income, payments, claims, damages and proceeds of suit.


“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned or held by any Grantor or which such Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Trademark now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement, including each agreement described on Schedule 3.6.


“Trademarks” means all of the following: (i) all trademarks, service marks,
trade names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
designs and general intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in the United States or any other
country, and all extensions or renewals thereof, including those described on
Schedule 3.6, (ii) all goodwill associated therewith or symbolized by any of the
foregoing and (iii) all other assets, rights and interests that uniquely reflect
or embody such goodwill.


“QRF Lender” has the meaning assigned to such term in Section 1.4(c).


“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or, when the context implies, the Uniform Commercial Code as
in effect from time to time in any other applicable jurisdiction.


Section 1.2 Other Definitions; Interpretation
 
(a) Other Definitions. Capitalized terms used herein and not otherwise defined
herein, and the term “subsidiary” shall have the meanings assigned to such terms
in the Securities Purchase Agreement.
 
8

--------------------------------------------------------------------------------




(b) Rules of Interpretation. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified, (ii) any definition of or reference to any
law shall be construed as referring to such law as from time to time amended and
any successor thereto and the rules and regulations promulgated from time to
time thereunder, (iii) any reference herein to any Person shall be construed to
include such Person's successors and permitted assigns, (iv) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Guarantee and Security Agreement in its entirety and not to any
particular provision hereof, (v) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to and any Supplement thereto, this Guarantee and
Security Agreement, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. All references herein to provisions of the UCC shall include
all successor provisions under any subsequent version or amendment to any
Article of the UCC.


Section 1.3 Guarantee


(a) Subsidiary Guarantee; Limitation of Liability.


(i) Each Subsidiary Guarantor jointly and severally, hereby absolutely,
unconditionally and irrevocably guarantees, as a primary obligor and not merely
as surety, to the Collateral Agent for the ratable benefit of the Secured
Parties the punctual payment when due (but subject to the expiration of any
grace period granted by the Secured Parties in their sole discretion or the
giving of any required notice provided for in any secured Transaction Document),
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of the Obligations of the Company and each
other Grantor now or hereafter existing under or in respect of the Secured
Transaction Documents (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing Obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all reasonable expenses (including,
without limitation, reasonable fees and out-of-pocket expenses of counsel)
incurred by the Collateral Agent or any other Investor in enforcing any rights
under this Subsidiary Guarantee (the “Subsidiary Guarantee”) or any other
Secured Transaction Document. Without limiting the generality of the foregoing,
each Subsidiary Guarantor's liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Grantor to the Collateral Agent or any Investor under or in respect of the
Secured Transaction Documents but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Grantor.
 
9

--------------------------------------------------------------------------------



(ii) Each Subsidiary Guarantor, and by its acceptance of this Subsidiary
Guarantee, the Collateral Agent and each other Investor, hereby confirms that it
is the intention of all such Persons that this Subsidiary Guarantee and the
Obligations of each Subsidiary Guarantor hereunder not constitute a fraudulent
transfer or conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this Subsidiary Guarantee and
the Obligations of each Subsidiary Guarantor hereunder. To effectuate the
foregoing intention, the Collateral Agent, each Investor and the Subsidiary
Guarantors hereby irrevocably agree that the Guaranteed Obligations of each
Subsidiary Guarantor under this Subsidiary Guarantee at any time shall be
limited to the maximum amount as will result in the Guaranteed Obligations of
such Subsidiary Guarantor under this Subsidiary Guarantee not constituting a
fraudulent transfer or conveyance.


(iii) Each Subsidiary Guarantor hereby unconditionally and irrevocably agrees
that in the event any payment shall be required to be made to the Collateral
Agent or any Investor under this Subsidiary Guarantee, such Subsidiary Guarantor
will contribute, to the maximum extent permitted by law, such amounts to each
other Subsidiary Guarantor so as to maximize the aggregate amount then required
to be paid to the Collateral Agent and Investor under or in respect of the
Secured Transaction Documents.


(b) Subsidiary Guarantee Absolute. Each Subsidiary Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Secured Transaction Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Collateral Agent or any Investor with respect thereto. The
Obligations of each Subsidiary Guarantor under or in respect of this Subsidiary
Guarantee are independent of the Guaranteed Obligations or any other Obligations
of any other Grantor under or in respect of the Secured Transaction Documents,
and a separate action or actions may be brought and prosecuted against each
Subsidiary Guarantor to enforce this Subsidiary Guarantee, irrespective of
whether any action is brought against the Company or any other Grantor or
whether the Company or any other Grantor is joined in any such action or
actions. The liability of each Subsidiary Guarantor under this Subsidiary
Guarantee shall be irrevocable, absolute and unconditional irrespective of, and
each Subsidiary Guarantor hereby irrevocably waives any defenses it may now have
or hereafter acquire in any way relating to, any or all of the following:


(i) any lack of validity or enforceability of any Secured Transaction Document
or any agreement or instrument relating thereto;


(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Grantor under or in respect of the Secured Transaction Documents, or any
other amendment or waiver of or any consent to departure from any Secured
Transaction Document, including, without limitation, any increase in the
Guaranteed Obligations resulting from the extension of additional credit to any
Grantor or any of its Subsidiaries or otherwise;


(iii) any taking, release or amendment or waiver of, or consent to departure
from, any other guarantee, for all or any of the Guaranteed Obligations it being
understood that any such amendment, waiver or consent shall be applicable to the
Guaranteed Obligations of the Subsidiary Guarantors;


(iv) any change, restructuring or termination of the corporate structure or
existence of any Grantor or any of its Subsidiaries;
 
10

--------------------------------------------------------------------------------



(v) any failure of any Investor to disclose to any Grantor any information
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Grantor now or hereafter known
to such Investor (each Subsidiary Guarantor waiving any duty on the part of the
Investor to disclose such information);


(vi) the failure of any other Person to execute or deliver this Agreement, any
Supplement or any other guarantee or agreement or the release or reduction of
liability of any Subsidiary Guarantor or other guarantor or surety with respect
to the Guaranteed Obligations; or


(vii) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Investor that might otherwise constitute a defense available to, or a discharge
of, any Grantor or any other guarantor or surety, in each case other than
payment in full of the Guaranteed Obligations (other than contingent
indemnification obligations).


This Subsidiary Guarantee shall continue to be effective or be reinstated, as
the case may be, if at any time any payment of any of the Guaranteed Obligations
is rescinded or must otherwise be returned by any Investor or any other Person
upon the insolvency, bankruptcy or reorganization of the Company or any other
Grantor or otherwise, all as though such payment had not been made.


(c) Waivers and Acknowledgments. Each Subsidiary Guarantor hereby
unconditionally and irrevocably waives:


(i) promptness, diligence, notice of acceptance, presentment, demand for
performance, notice of nonperformance, default, acceleration, protest or
dishonor and any other notice with respect to any of the Guaranteed Obligations
and this Subsidiary Guarantee and any requirement that any Investor protect,
secure, perfect or insure any Lien or any property subject thereto or exhaust
any right or take any action against any Grantor or any other Person;


(ii) any right to revoke this Subsidiary Guarantee and acknowledges that this
Subsidiary Guarantee is continuing in nature and applies to all Guaranteed
Obligations, whether existing now or in the future;


(iii) (A) any defense arising by reason of any claim or defense based upon an
election of remedies by any Investor that in any manner impairs, reduces,
releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Subsidiary Guarantor
or other rights of such Subsidiary Guarantor to proceed against any of the other
Grantors, any other guarantor or any other Person, and (B) any defense based on
any right of set-off or counterclaim against or in respect of the Obligations of
such Subsidiary Guarantor hereunder;


(iv) any duty on the part of any Investor to disclose to such Subsidiary
Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Grantor or any of its Subsidiaries now or hereafter known by such
Investor; and


(v) each Subsidiary Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by the
Secured Transaction Documents and that the waivers set forth in Section 1.3(b)
and this Section 1.3(c) are knowingly made in contemplation of such benefits.
 
11

--------------------------------------------------------------------------------



(d) Subrogation. Each Subsidiary Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Company or any other Grantor that arise from the existence,
payment, performance or enforcement of such Subsidiary Guarantor's obligations
under or in respect of this Subsidiary Guarantee or any other Secured
Transaction Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Investor against the Company or any
other Grantor, whether or not such claim, remedy or right arises in equity or
under contract, statute or common law, including, without limitation, the right
to take or receive from the Company or any other Grantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations (other than contingent indemnification rights)
shall have been paid in full in cash. If any amount shall be paid to any
Subsidiary Guarantor in violation of the immediately preceding sentence at any
time prior to the latest of the payment in full in cash of the Guaranteed
Obligations (other than contingent indemnification rights), such amount shall be
received and held in trust for the benefit of the Investor, shall be segregated
from other property and funds of such Subsidiary Guarantor and shall forthwith
be paid or delivered to the Collateral Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms of the Secured Transaction Documents, or to be held as collateral for any
Guaranteed Obligations. If (i) any Subsidiary Guarantor shall make payment to
any Investor of all or any part of the Guaranteed Obligations and (ii) all of
the Guaranteed Obligations (other than contingent indemnification rights) shall
have been paid in full in cash, the Investor will, at such Subsidiary
Guarantor’s request and expense, execute and deliver to such Subsidiary
Guarantor appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer by subrogation to such Subsidiary
Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by such Subsidiary Guarantor pursuant to this Subsidiary Guarantee.


(e) Subordination. Each Subsidiary Guarantor hereby subordinates any and all
debts, liabilities and other obligations owed to such Subsidiary Guarantor by
each other Grantor (the “Subordinated Obligations”) to the Guaranteed
Obligations to the extent and in the manner hereinafter set forth in this
Section 1.3:


(i) Prohibited Payments, Etc. Except during the continuance of an Event of
Default, each Subsidiary Guarantor may receive payments from any other Grantor
on account of the Subordinated Obligations. Upon the occurrence and during the
continuance of any Event of Default, however, any Subsidiary Guarantor may
demand, accept or take any action to collect any payment on account of the
Subordinated Obligations.


(ii) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Grantor, each Subsidiary Guarantor agrees
that the Investor shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (includings all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post-Petition Interest”))
(other than contingent indemnification obligations) before such Subsidiary
Guarantor receives payment of any Subordinated Obligations.


(iii) Turn-Over. Upon the occurrence and during the continuance of any Event of
Default, each Subsidiary Guarantor shall upon written request by the Collateral
Agent, collect, enforce and receive payments on account of the Subordinated
Obligations as trustee for the Investor and deliver such payments to the
Collateral Agent on account of the Guaranteed Obligations (including all
Post-Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of such Subsidiary Guarantor under the other provisions of this
Subsidiary Guarantee.
 
12

--------------------------------------------------------------------------------




(iv) Collateral Agent Authorization. Upon the occurrence and during the
continuance of any Event of Default, the Collateral Agent is authorized and
empowered (but without any obligation to so do), in its reasonable discretion,
(A) in the name of each Subsidiary Guarantor, to collect and enforce, and to
submit claims in respect of, the Subordinated Obligations and to apply any
amounts received thereon to the Guaranteed Obligations (including any and all
Post-Petition Interest), and (B) to require each Subsidiary Guarantor (1) to
collect and enforce, and to submit claims in respect of, the Subordinated
Obligations and (2) to pay any amounts received on such obligations to the
Collateral Agent for application to the Guaranteed Obligations (including any
and all Post-Petition Interest).


(f) Continuing Subsidiary Guarantee; Assignments. This Subsidiary Guarantee is a
continuing guarantee and shall (i) remain in full force and effect until the
payment in full in cash of the Guaranteed Obligations, (ii) be binding upon each
Subsidiary Guarantor, its successors and assigns, and (iii) inure to the benefit
of and be enforceable by the Investor and their successors and permitted
transferees and assigns.


(g) Mandatory Provisions of Bankruptcy Law. Nothing in this Section 1.3 shall
limit any rights a receiver, liquidator, insolvency administrator may have under
the GermanInsolvency Act (Insolvenzordnung).


Section 1.4 Grant of Security


(a) Grant by Grantors. As security for the payment or performance, as
applicable, in full of the Obligations, each Grantor hereby pledges and grants
to the Collateral Agent, for the ratable benefit of the Secured Parties, a lien
on and security interest (the “Security Interest”) in and to all of the right,
title and interest of such Grantor in, to and under the following property,
wherever located, whether now existing or hereafter arising or acquired from
time to time (all of which being hereinafter collectively referred to as the
“Collateral”):


(i) all Accounts,


(ii) all Deposit Accounts and Securities Accounts, including all Cash Collateral
Accounts and Control Accounts,


(iii) all Chattel Paper, Documents and Instruments,
 
(iv) all Commercial Tort Claims,


(v) all Equipment,


(vi) all General Intangibles,
 
(vii) all Goods,


(viii) all Insurance,
 
(ix) all Instruments,
 
13

--------------------------------------------------------------------------------



(x) all Intellectual Property,
 
(xi) all Inventory,


(xii) all Investment Property, including all Pledged Collateral and all
Securities Control Accounts,


(xiii) all Proceeds of Authorizations,


(xiv) all Receivables and Receivables Records,


(xv) all other goods and personal property of such Grantor, whether tangible or
intangible, wherever located, including letters of credit,


(xvi) to the extent not otherwise included in clauses (i) through (xv) of this
Section, all Collateral Records, Collateral Support and Supporting Obligations
in respect of any of the foregoing,


(xvii) to the extent not otherwise included in clauses (i) through (xvi) of this
Section, all other property in which a security interest may be granted under
the UCC or which may be delivered to and held by the Collateral Agent pursuant
to the terms hereof (including the account referred to in Section 3.4(c)(ii) and
all funds and other property from time to time therein or credited thereto),


(xviii) all Collateral of Twistbox Games Ltd. & Co. KG as further defined in
Schedule 1.4(a) in compliance with mandatory German law, and


(xix) to the extent not otherwise included in clauses (i) through (xvii) of this
Section, all Proceeds, products, substitutions, accessions, rents and profits of
or in respect of any of the foregoing.


(b) Revisions to UCC. For the avoidance of doubt, it is expressly understood and
agreed that, to the extent the UCC is revised after the date hereof such that
the definition of any of the foregoing terms included in the description or
definition of the Collateral is changed, the parties hereto desire that any
property which is included in such changed definitions, but which would not
otherwise be included in the Security Interest on the date hereof, nevertheless
be included in the Security Interest upon the effective date of such revision.
Notwithstanding the immediately preceding sentence, the Security Interest is
intended to apply immediately on the date hereof to all of the Collateral to the
fullest extent permitted by applicable law, regardless of whether any particular
item of the Collateral was then subject to the UCC.


(c) Qualified Receivables Facility. The Secured Parties agree with each Grantor
that the Collateral Agent shall, upon receipt of written notice of such
Grantor's imminent entry into a Qualified Receivables Facility, release the
Security Interest granted hereunder in all of such Grantor's right, title and
interest in, to and under (i) all Receivables of such Grantor, whereupon such
Grantor shall be permitted to pledge and grant a first priority lien on and
security interest in all of its right, title and interest in, to and under such
Receivables in favor of the lender under such Qualified Receivables Facility
(the “QRF Lender”) and (ii) an amount of cash not to exceed $1,000,000 which
shall be placed in a Deposit Account not subject to a Control Agreement (the
“QRF Deposit Account”) whereupon such Grantor shall be permitted to pledge and
grant a first priority lien on and security interest in all of its right, title
and interest in, to and under the QRF Deposit Account in favor of the QRF
Lender; provided, that the QRF Deposit Account shall not be commingled with and
shall be separate from the Deposit Accounts on which the Secured Party has an
existing Lien. Promptly after the QRF Lender's filing of a UCC-1 financing
statement in respect of such Receivables, such Grantor shall, at its own cost
and expense, execute, acknowledge, deliver and/or cause to be duly filed all
such agreements, instruments and other documents that may be reasonably
requested by the Collateral Agent, and take all such further actions, that the
Collateral Agent may from time to time reasonably request (i) in order to pledge
and grant to the Collateral Agent, for the ratable benefit of the Secured
Parties, subject to an intercreditor agreement which shall contain customary
limitations on the exercise of remedies and pay-over provisions, a second
priority Security Interest in all of such Grantor's right title and interest in,
to and under all of such Grantor's Receivables and (ii) to enable the Collateral
Agent to perfect such Security Interest. The Secured Parties acknowledge and
agree that nothing in any Secured Transaction Document shall restrict or be
deemed to restrict a Grantor from agreeing with the QRF Lender that, upon the
occurrence of an event of default under the Qualified Receivables Facility, the
QRF Lender shall be entitled to instruct each Account Debtor to remit all
payments in respect of Receivables directly to the QRF Lender or its designee.
If any Grantor proposes to enter into a Qualified Receivables Facility, the
Collateral Agent agrees to negotiate an intercreditor agreement with the QRF
Lender reasonably and in good faith. Any costs reasonably incurred by the
Collateral Agent in connection with the negotiation of and its entry into an
intercreditor agreement with the QRF Lender shall be borne by the Grantors.
 
14

--------------------------------------------------------------------------------




ARTICLE 2.


SECURITY FOR OBLIGATIONS; NO ASSUMPTION OF LIABILITY
 
Section 2.1 Security for Obligations


This Guarantee and Security Agreement secures, and the Collateral is collateral
security for, the prompt and complete payment or performance in full when due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including the payment of amounts that would become due but
for the operation of the automatic stay under Section 362(a) of Title 11 of the
United States Code, or any similar provision of any other bankruptcy,
insolvency, receivership or other similar law), of all Obligations with respect
to each Grantor.


Section 2.2 No Assumption of Liability


Notwithstanding anything to the contrary herein, the Security Interest is
granted as security only and shall not subject the Collateral Agent or any other
Secured Party to, or in any way alter or modify, any obligation or liability of
any Grantor with respect to or arising out of the Collateral.


ARTICLE 3.


REPRESENTATIONS AND WARRANTIES AND COVENANTS
 
Section 3.1 Generally


(a) Representations and Warranties. Each of the Grantors, jointly with the other
Grantors and severally, represents and warrants to the Collateral Agent and the
other Secured Parties that:


(i) As of the Applicable Date, (A) such Grantor's chief executive office or its
principal place of business is, and for the preceding four months has been,
located at the office indicated on Schedule 3.1(a)(i), (B) such Grantor's
jurisdiction of organization is the jurisdiction indicated on Schedule
3.1(a)(i), and (C) such Grantor's Federal Employer Identification Number and/or
company organizational number is as set forth on Schedule 3.1(a)(i).
 
15

--------------------------------------------------------------------------------


 
(ii) As of the Applicable Date, (A) such Grantor's full legal name is as set
forth on Schedule 3.1(a)(ii) and (B) such Grantor has not changed its legal name
in the preceding five years, except as set forth on Schedule 3.1(a)(ii).


(iii) Such Grantor has not within the five years preceding the Applicable Date
become bound (whether as a result of merger or otherwise) as debtor under a
security agreement entered into by another Person, which has not theretofore
been terminated.


(iv) Such Grantor has good and valid rights in, and title to, the Collateral
with respect to which it has purported to grant the Security Interest, except
for minor defects in title that do not materially interfere with its ability to
conduct its business as currently conducted or to utilize such Collateral for
its intended purposes, and except for Liens expressly permitted pursuant to the
Secured Transaction Documents.


(v) To the best of such Grantor's knowledge, all actions and consents, including
all filings, notices, registrations and recordings, necessary or desirable to
create, perfect or ensure the first priority (subject only to Liens expressly
permitted by the Secured Transaction Documents) of the Security Interest in the
Collateral owned or held by it or on its behalf or for the exercise by the
Collateral Agent or any other Secured Party of any voting or other rights
provided for in this Guarantee and Security Agreement or the exercise of any
remedies in respect of any such Collateral have been made or obtained, (A)
except for (1) the filing of UCC financing statements naming such Grantor as
“debtor” and the Collateral Agent as “secured party”, or the making of other
appropriate filings, registrations or recordings, containing a description of
such Collateral in each applicable governmental, municipal or other office
specified on Schedule 3.1(a)(v)(A), (2) the filing, registration or recordation
of fully executed security agreements in the form hereof (or in such other form
as shall be in all respects satisfactory to the Collateral Agent) and containing
a description of all such Collateral consisting of Patents, Trademarks and
Copyrights, together with all other necessary documents, in each applicable
governmental registry or office, (3) Deposit Accounts with respect to which a
Control Agreement is not required hereunder or is not required as of the
Applicable Date, (4) Collateral in which the Security Interest may be perfected
only by possession, the delivery of which to the Collateral Agent is not
required hereunder; (B) except for any such Collateral as to which the
representations and warranties in this Section 3.1(a)(v) would not be true
solely by virtue of such Collateral having been used or disposed of in a manner
expressly permitted hereunder or under any other Secured Transaction Document;
and (C) except to the extent that such Security Interest may not be perfected by
filing, registering, recording or taking any other action in the United States.
The filing, in a timely manner, of the Securities Purchase Agreement and/or the
Guarantee and Security Agreement and/or the Pledge Agreements with the following
governmental bodies is required in order to perfect the security interests
granted thereunder:


·
The United States Patent and Trademark Office and the United States Copyright
Office

 

·
The Patents, Trademarks and Designs Office of any other jurisdiction.

 

16

--------------------------------------------------------------------------------



The Collateral Agent agrees that it shall not seek (nor require any Grantor to
take any action in order) to perfect its Security Interest in the trademarks set
forth on Schedule 3.1(a)(v)(B).


Subsequent recording and filing with the United States Patent and Trademark
Office and the United States Copyright Office may be necessary to perfect a Lien
on registered patents, trademarks, trademark applications and copyrights
acquired by the Company or any of its Subsidiaries after the date hereof.


(vi) It has not filed or authorized the filing of (A) any financing statement or
analogous document under the UCC or any other applicable laws covering any such
Collateral, (B) any assignment in which it assigns any such Collateral or any
security agreement or similar instrument covering any such Collateral with the
United States Patent and Trademark Office or the United States Copyright Office,
or (C) any assignment in which it assigns any such Collateral or any security
agreement or similar instrument covering any such Collateral with any foreign
governmental, municipal or other office, in each case, which financing
statement, analogous document, assignment or other instrument, as applicable, is
still in effect, except for Liens expressly permitted by the Secured Transaction
Documents.


(vii) The Security Interest in the Collateral owned or held by it or on its
behalf (A) is effective to vest in the Collateral Agent, on behalf of the
Secured Parties, the rights of the Collateral Agent in such Collateral as set
forth herein and (B) does not violate Regulation T, U or X as of the Applicable
Date.


(viii) Immediately after the Applicable Date, (i) the fair value of the assets
of the Company and the Subsidiary Guarantors, taken as a whole, at a fair
valuation, will exceed their debts and liabilities, subordinated, contingent or
otherwise, (ii) the present fair saleable value of the property of the Company
and the Subsidiary Guarantors, taken as a whole, will be greater than the amount
that will be required to pay the probable liability of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (iii) the Company and the Subsidiary
Guarantors, taken as a whole, will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured, and (iv) each of the Company and the Subsidiary Guarantors
will not have unreasonably small capital with which to conduct the business
following such date.


(b) Covenants and Agreements. Each Grantor hereby covenants and agrees as
follows:


(i) It will promptly notify the Collateral Agent in writing of any change (A) in
its legal name, (B) in the location of its chief executive office, principal
place of business, any office in which it maintains books or records relating to
any of the Collateral owned or held by it or on its behalf or, except to the
extent permitted by Section 3.1(b)(vii) or Section 3.2, any office or facility
at which any such Collateral is located (including the establishment of any such
new office or facility), (C) in its identity or legal or organizational
structure or its jurisdiction of formation, or (D) in its Federal Taxpayer
Identification Number. It agrees not to effect or permit any change referred to
in the preceding sentence unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral with the priority required
hereby.
 
17

--------------------------------------------------------------------------------



(ii) It shall maintain, at its own cost and expense, such complete and accurate
Records with respect to the Collateral owned or held by it or on its behalf as
is consistent with its current practices and in accordance with such prudent and
standard practices used in industries that are the same as or similar to those
in which it is engaged, but in any event to include complete accounting Records
indicating all payments and proceeds received with respect to any part of such
Collateral.


(iii) It shall, at its own cost and expense, take any and all actions reasonably
necessary to defend title to the Collateral owned or held by it or on its behalf
against all Persons and to defend the Security Interest in such Collateral and
the priority thereof against any Lien or other interest not expressly permitted
by the Secured Transaction Documents, and in furtherance thereof, it shall not
take, or permit to be taken, any action not otherwise expressly permitted by the
Secured Transaction Documents that is reasonably likely to impair the Security
Interest or the priority thereof or any Secured Party's rights in or to such
Collateral in violation hereof.


(iv) The Collateral Agent and such Persons as the Collateral Agent may designate
shall have the right at reasonable times and on reasonable notice, at the cost
and expense of such Grantor, to inspect all of its Records (and to make extracts
and copies from such Records), to discuss its affairs with its officers and (to
the extent consented to by such independent accountants) independent accountants
and to verify under reasonable procedures the validity, amount, quality,
quantity, value, condition and status of, or any other matter relating to, the
Collateral owned or held by or on behalf of such Grantor, including, upon the
occurrence and during the continuance of any Event of Default, in the case of
Receivables, Pledged Debt, General Intangibles, Commercial Tort Claims or
Collateral in the possession of any third person, by contacting Account Debtors,
contract parties or other obligors thereon or any third person possessing such
Collateral for the purpose of making such a verification. The Collateral Agent
shall maintain the confidentiality of all such information and shall have the
absolute right to share on a confidential basis any information it gains from
such inspection or verification with any Secured Party.


(v) At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Collateral owned or held by or on behalf of
such Grantor, and not permitted by the Secured Transaction Documents, and may
pay for the maintenance and preservation of such Collateral to the extent such
Grantor fails to do so as required by the Secured Transaction Documents, and
such Grantor agrees, jointly with the other Grantors and severally, to reimburse
the Collateral Agent on demand for any payment made or any expense incurred by
the Collateral Agent pursuant to the foregoing authorization;
provided, however, that nothing in this paragraph shall be interpreted as
excusing any Grantor from the performance of, or imposing any obligation on the
Collateral Agent or any other Secured Party to cure or perform, any covenants or
other promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Secured Transaction Documents.


(vi) It shall not be excused from liability as a result of granting of the
Security Interest pursuant to this Guarantee and Security Agreement to observe
and perform all the conditions and obligations to be observed and performed by
it under each contract, agreement or instrument relating to the Collateral owned
or held by it or on its behalf, all in accordance with the terms and conditions
thereof and it agrees, jointly with the other Grantors and severally, to
indemnify and hold harmless the Collateral Agent and the other Secured Parties
from and against any and all liability for such performance.
 
18

--------------------------------------------------------------------------------




(vii) It shall not make, or permit to be made, an assignment, pledge or
hypothecation of the Collateral owned or held by it or on its behalf, or grant
any other Lien in respect of such Collateral, except as expressly permitted by
the Secured Transaction Documents. Except as expressly permitted by the Secured
Transaction Documents, it shall not make or permit to be made any transfer of
such Collateral, and it shall remain at all times in possession of such
Collateral and the direct owner, beneficially and of record, of the Pledged
Equity Interests included in such Collateral, except that (A) Inventory may be
sold in the ordinary course of business and (B) unless and until the Collateral
Agent shall notify it that an Event of Default shall have occurred and be
continuing and that, during the continuance thereof, it shall not sell, convey,
lease, assign, transfer or otherwise dispose of any such Collateral (which
notice may be given by telephone if promptly confirmed in writing), it may use
and dispose of such Collateral in any lawful manner not inconsistent with the
provisions of this Guarantee and Security Agreement or any other Secured
Transaction Document.


Section 3.2 Equipment and Inventory


Each of the Grantors, jointly with the other Grantors and severally, represents
and warrants to the Collateral Agent and the other Secured Parties that, except
for such Equipment and Inventory that does not exceed a book value of $100,000
in the aggregate for all Grantors, as of the Applicable Date, all of the
Equipment and Inventory included in the Collateral owned or held by it or on its
behalf (other than mobile goods and Inventory and Equipment in transit) is kept
only at the locations specified on Schedule 3.2. In addition, each Grantor
covenants and agrees that it shall not permit any Equipment or Inventory owned
or held by it or on its behalf to be in the possession or control of any
warehouseman, bailee, agent or processor for a period of greater than ninety
(90) consecutive days, unless such warehouseman, bailee, agent or processor
shall have been notified of the Security Interest and shall have agreed in
writing to hold such Equipment or Inventory subject to the Security Interest and
the instructions of the Collateral Agent and to waive and release any Lien held
by it with respect to such Equipment or Inventory, whether arising by operation
of law or otherwise.


Section 3.3 Receivables


(a) Representations and Warranties. Each of the Grantors, jointly with the other
Grantors and severally, represents and warrants to the Collateral Agent and the
other Secured Parties that, except for (i) Receivables valued at less than
$25,000 individually and $100,000 in the aggregate for all Grantors or (ii) any
Receivable pledged to the QRF Lender, no Receivable is evidenced by an
Instrument (other than checks received in the ordinary course of business) or
Chattel Paper that has not been delivered to the Collateral Agent.


(b) Covenants and Agreements. Each Grantor hereby covenants and agrees that:


(i) At the reasonable request of the Collateral Agent, it shall mark
conspicuously, in form and manner reasonably satisfactory to the Collateral
Agent, all Chattel Paper, Instruments (other than checks received in the
ordinary course of business) and other evidence of any Receivables owned or held
by it or on its behalf (other than any delivered to the Collateral Agent as
provided herein and other than purchase orders sent to customers), as well as
the related Receivables Records with an appropriate reference to the fact that
the Collateral Agent has a security interest therein.
 
19

--------------------------------------------------------------------------------



(ii) Except with respect to any Receivable pledged to the QRF Lender, it will
not, without the Collateral Agent's prior written consent (which consent shall
not be unreasonably withheld), grant any extension of the time of payment of any
such Receivable, compromise, compound or settle the same for less than the full
amount thereof, release, wholly or partly, any Supporting Obligation or
Collateral Support relating thereto, or allow any credit or discount whatsoever
thereon, other than extensions, credits, discounts, releases, compromises or
settlements granted or made in the ordinary course of business and consistent
with its then current practices and in accordance with such practices reasonably
believed by such Grantor to be prudent.


(iii) Except as otherwise provided in this Section and unless otherwise
determined by such Grantor in accordance with its good faith business judgment,
it shall continue to use its best efforts to collect all amounts due or to
become due to it under all such Receivables and any Supporting Obligations or
Collateral Support relating thereto, and diligently exercise each material right
it may have thereunder, in each case at its own cost and expense, and in
connection with such collections and exercise, it shall, upon the occurrence and
during the continuance of an Event of Default, except with respect to any
Receivable pledged to the QRF Lender, take such action as it or the Collateral
Agent may reasonably deem necessary. Notwithstanding the foregoing, the
Collateral Agent shall have the right at any time upon the occurrence and during
the continuance of an Event of Default to notify, or require such Grantor to
notify, any Account Debtor with respect to any such Receivable, Supporting
Obligation or Collateral Support of the Collateral Agent's security interest
therein, and in addition, at any time during the continuation of an Event of
Default, the Collateral Agent may: (A) direct such Account Debtor to make
payment of all amounts due or to become due to such Grantor thereunder directly
to the Collateral Agent and (B) enforce, at the cost and expense of such
Grantor, collection thereof and to adjust, settle or compromise the amount or
payment thereof, in the same manner and to the same extent as such Grantor would
be able to have done. If the Collateral Agent notifies such Grantor that it has
elected to collect any such Receivable, Supporting Obligation or Collateral
Support in accordance with the preceding sentence, any payments thereof received
by such Grantor shall not be commingled with any of its other funds or property
but shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Collateral Agent hereunder and shall be forthwith delivered to
the Collateral Agent in the same form as so received (with any necessary
indorsement), and such Grantor shall not grant any extension of the time of
payment thereof, compromise, compound or settle the same for less than the full
amount thereof, release the same, wholly or partly, or allow any credit or
discount whatsoever thereon. For the avoidance of doubt, the parties agree that
the foregoing second and third sentences of this Section 3.3(b)(iii) shall not
apply to or be of any force or effect in respect of any Receivable which has
been pledged to the QRF Lender.


(iv) It shall use its reasonable best efforts to keep in full force and effect
any Supporting Obligation or Collateral Support relating to any Receivable.


(v) During the continuance of an Event of Default, at the request of the
Collateral Agent, it shall direct each Account Debtor to make payment on each
Receivable, other than any Receivable which has been pledged to the QRF Lender,
to a Control Account.

 
20

--------------------------------------------------------------------------------


 
Section 3.4 Investment Property 
 
(a) Representations and Warranties. Each of the Grantors, jointly with the other
Grantors and severally, represents and warrants to the Collateral Agent and the
other Secured Parties that:


(i) Schedule 3.4 sets forth, as of the Applicable Date, (i) all of the
Investment Property (other than (A) Receivables not evidenced by an Instrument
or Chattel Paper and (B) Equity Interests with an immaterial value) owned or
held by or on behalf of such Grantor to the extent not held in a Securities
Account and (ii) each Securities Account or commodities account maintained by or
on behalf of such Grantor.
 
(ii) All Pledged Equity Interests have been duly authorized and validly issued
and are fully paid and nonassessable, and such Grantor is the direct owner,
beneficially and of record, thereof, free and clear of all Liens (other than
Liens expressly permitted by the Secured Transaction Documents).


(iii) All Pledged Debt other than Pledged Debt described on Schedule 3.4 hereto
has been duly authorized, issued and delivered and, where necessary,
authenticated, and constitutes the legal, valid and binding obligation of the
obligor with respect thereto, enforceable in accordance with its terms, subject
to the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors' rights
generally, and general equitable principles (whether considered in a proceeding
in equity or at law).


(iv) All Investment Property, other than Investment Property held in a
Securities Account identified on Schedule 3.4, consisting of certificated
securities, Chattel Paper or Instruments other than checks received in the
ordinary course of business has been delivered to the Collateral Agent.


(v) All Pledged Collateral held by a Securities Intermediary in a Securities
Account or a commodities account is in a Securities Control Account.


(vi) Other than the Pledged Equity Interests that constitute General
Intangibles, there is no Investment Property other than that (x) represented by
certificated securities or Instruments in the possession of the Collateral Agent
or (y) held in a Securities Account identified on Schedule 3.4.


(vii) No Person other than the Collateral Agent or an Approved Securities
Intermediary has “control” (within the meaning of Article 8 of the UCC) over any
Investment Property of such Grantor.


(b) Registration in Nominee Name; Denominations. Each Grantor hereby agrees that
(i) without limiting Article 5, the Collateral Agent, on behalf of the Secured
Parties, shall have the right (in its sole and absolute discretion) to hold any
Investment Property in its own name as pledgee, the name of its nominee (as
pledgee or as sub agent) or the name of the applicable Grantor, endorsed or
assigned, where applicable, in blank or in favor of the Collateral Agent, (ii)
at the Collateral Agent's request, such Grantor will promptly give to the
Collateral Agent copies of any material notices or other communications received
by it with respect to any Investment Property registered in its name, and (iii)
the Collateral Agent shall at all times have the right to exchange any
certificates, instruments or other documents representing or evidencing any
Investment Property owned or held by or on behalf of such Grantor for
certificates, instruments or other documents of smaller or larger denominations
for any purpose consistent with this Guarantee and Security Agreement.
 
21

--------------------------------------------------------------------------------



(c) Voting and Distributions.
 
(i) Unless and until an Event of Default shall have occurred and be continuing:
 
(A) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of the Investment Property, or
any part thereof, for any purpose not inconsistent with the terms of this
Guarantee and Security Agreement and the other Secured Transaction Documents;
provided, however, that such Grantor will not be entitled to exercise any such
right if the result thereof could materially and adversely affect the rights
inuring to a holder of the Investment Property or the rights and remedies of the
Collateral Agent under this Guarantee and Security Agreement or any other
Secured Transaction Document or the ability of the Collateral Agent to exercise
the same.


(B) The Collateral Agent shall execute and deliver to each Grantor, or cause to
be executed and delivered to each Grantor, all such proxies, powers of attorney
and other instruments as such Grantor may reasonably request for the purpose of
enabling it to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to subsection (c)(i)(A) and to receive the cash
payments it is entitled to receive pursuant to subsection (c)(i)(C).


(C) Each Grantor shall be entitled to receive, retain and use any and all cash
dividends, interest and principal paid on the Investment Property owned or held
by it or on its behalf to the extent and only to the extent that such cash
dividends, interest and principal are not prohibited by, and otherwise paid in
accordance with, the terms and conditions of the Securities Purchase Agreement,
the other Secured Transaction Documents and applicable laws. All non cash
dividends, interest and principal, and all dividends, interest and principal
paid or payable in cash or otherwise in connection with a partial or total
liquidation or dissolution, return of capital, capital surplus or paid in
surplus, and all other distributions (other than distributions referred to in
the preceding sentence) made on or in respect of the Investment Property,
whether paid or payable in cash or otherwise, whether resulting from a
subdivision, combination or reclassification of the outstanding Pledged Equity
Interests in any issuer of any Investment Property or received in exchange for
any Investment Property, or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Collateral, and, if received by such Grantor, shall not be commingled with any
of its other funds or property but shall be held separate and apart therefrom,
shall be held in trust for the benefit of the Collateral Agent hereunder and
shall be forthwith delivered to the Collateral Agent in the same form as so
received (with any necessary endorsement).


(ii) Without limiting the generality of the foregoing, upon the occurrence and
during the continuance of an Event of Default:


(A) Upon the direction of the Collateral Agent, all rights of each Grantor to
dividends, interest or principal that it is authorized to receive pursuant to
subsection (c)(i)(C) shall cease, and all such rights shall thereupon become
vested in the Collateral Agent, which shall have the sole and exclusive right
and authority to receive and retain such dividends, interest or principal, as
applicable. All dividends, interest and principal received by or on behalf of
any Grantor contrary to the provisions of this Section shall be held in trust
for the benefit of the Collateral Agent, shall be segregated from other property
or funds of such Grantor and shall be forthwith delivered to the Collateral
Agent upon demand in the same form as so received (with any necessary
endorsement). Any and all money and other property paid over to or received by
the Collateral Agent pursuant to the provisions of this subsection (c)(ii)(A)
shall be retained by the Collateral Agent in an account to be established in the
name of the Collateral Agent, for the ratable benefit of the Secured Parties,
upon receipt of such money or other property and shall be applied in accordance
with the provisions of Section 6.2. Subject to the provisions of this subsection
(c)(ii)(A), such account shall at all times be under the sole dominion and
control of the Collateral Agent, and the Collateral Agent shall at all times
have the sole right to make withdrawals therefrom and to exercise all rights
with respect to the funds and other property from time to time deposited therein
or credited thereto as set forth in the Secured Transaction Documents. After all
Events of Default have been cured or waived, the Collateral Agent shall, within
five Business Days after all such Events of Default have been cured or waived,
repay to the applicable Grantor all cash dividends, interest and principal
(without interest) that such Grantor would otherwise be permitted to retain
pursuant to the terms of subsection (c)(i)(C) and which remain in such account.
 
22

--------------------------------------------------------------------------------


 
(B) Upon the direction of the Collateral Agent, all rights of each Grantor to
exercise the voting and consensual rights and powers it is entitled to exercise
pursuant to subsection (c)(i)(A), and the obligations of the Collateral Agent
under subsection (c)(i)(B), shall cease, and all such rights shall thereupon
become vested in the Collateral Agent, which shall have the sole and exclusive
right and authority to exercise such voting and consensual rights and powers,
provided that, unless otherwise directed by the Investor, the Collateral Agent
shall have the right from time to time upon the occurrence of and during the
continuance of an Event of Default to permit such Grantor to exercise such
rights. After all Events of Default have been cured or waived, the applicable
Grantor will have the right to exercise the voting and consensual rights and
powers that it would otherwise be entitled to exercise pursuant to the terms of
subsection (c)(i)(A).


(d) Covenants and Agreements. Each Grantor hereby covenants and agrees as
follows:


(i) Each Grantor agrees that it will not establish or maintain, or permit any
other Grantor to establish or maintain, any Securities Account or commodities
account that is not a Control Account.


(ii) In the event (A) any Grantor or any Approved Securities Intermediary shall,
after the date hereof, terminate an agreement with respect to the maintenance of
a Securities Control Account for any reason, (B) the Collateral Agent shall
demand the termination of an agreement with respect to the maintenance of a
Securities Control Account as a result of the failure of an Approved Securities
Intermediary to comply with the terms of the applicable Securities Control
Account Letter, or (C) the Collateral Agent determines in good faith that the
financial condition of an Approved Securities Intermediary has materially
deteriorated, such Grantor agrees to promptly transfer the assets held in such
Securities Control Account to another Securities Control Account reasonably
acceptable to the Collateral Agent.
 
23

--------------------------------------------------------------------------------



(iii) If, after the date hereof, any Grantor seeks to establish a Securities
Account or commodities account or the Collateral Agent, pursuant to the
preceding clause (ii), requires the transfer of the assets held in a Securities
Control Account, the Collateral Agent agrees (x) not to unreasonably withhold
its consent to any Securities Intermediary or commodity intermediary selected by
such Grantor and (y) to negotiate the Securities Control Account Letter
reasonably and in good faith.


Section 3.5 Letter of Credit Rights


Each of the Grantors, jointly with the other Grantors and severally, represents
and warrants to the Collateral Agent and the other Secured Parties that Schedule
3.5 sets forth, as of the Applicable Date, each letter of credit giving rise to
a Letter of Credit Right included in the Collateral owned or held by or on
behalf of such Grantor.


Section 3.6 Intellectual Property Collateral


(a) Representations and Warranties. Each of the Grantors, jointly with the other
Grantors and severally, represents and warrants to the Collateral Agent and the
other Secured Parties that Schedule 3.6 sets forth, as of the Applicable Date,
all of the Patents, material Patent Licenses, Trademarks, Trademark Licenses,
material Copyrights, material Copyright Licenses, Trade Secret Licenses and
Domain Names included in the Collateral owned or held by such Grantor.


(b) Covenants and Agreements. Each Grantor hereby covenants and agrees as
follows:


(i) It will not, knowingly or intentionally, nor will it permit any of its
licensees (or sublicensees) to, do any act, or omit to do any act, whereby any
Patent that is related to the conduct of its business may become invalidated or
dedicated to the public, and it shall use its reasonable best efforts to
continue to mark any products covered by a Patent with the relevant patent
number as necessary and sufficient to establish and preserve its maximum rights
under applicable patent laws.


(ii) It will (either directly or through its licensees or its sublicensees), for
each Trademark that is necessary for the conduct of its business, (A) maintain
such Trademark in full force free from any claim of abandonment or invalidity
for non use, (B) display such Trademark with notice of Federal or other
analogous registration to the extent necessary and sufficient to establish and
preserve its rights under applicable law, and (C) not knowingly use or knowingly
permit the use of such Trademark in violation of any third party's valid and
legal rights.


(iii) It will promptly notify the Collateral Agent in writing if it knows or has
reason to know that any Intellectual Property material to the conduct of its
business may become abandoned, lost or dedicated to the public, or of any
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office or the United States Copyright Office, or any similar offices
or tribunals in the United States or any other country) regarding such Grantor's
ownership of any such Intellectual Property, its right to register the same, or
to keep and maintain the same.


(iv) In no event shall it, either directly or through any agent, employee,
licensee or designee, file an application for any Intellectual Property with the
United States Patent and Trademark Office, the United States Copyright Office or
any similar offices in the United States or any other country, unless it
promptly notifies the Collateral Agent in writing thereof and, upon request of
the Collateral Agent, executes and delivers any and all agreements, instruments,
documents and papers as the Collateral Agent may request to evidence the
Collateral Agent's security interest in such Intellectual Property, and such
Grantor hereby appoints the Collateral Agent as its attorney in fact to execute
and file such writings for the foregoing purposes, all acts of such attorney
being hereby ratified and confirmed; such power, being coupled with an interest,
is irrevocable.
 
24

--------------------------------------------------------------------------------


 
(v) It will take all necessary steps that are consistent with the practice in
any proceeding before the United States Patent and Trademark Office, the United
States Copyright Office or any similar offices or tribunals in the United States
and the European Union, and except as otherwise determined in its good faith
business judgment, any other country, to maintain and pursue each material
application relating to the Intellectual Property owned or held by it (and to
obtain the relevant grant or registration) and to maintain each issued Patent
and each registered Trademark and Copyright that is material to the conduct of
its business, including timely filings of applications for renewal, affidavits
of use, affidavits of incontestability and payment of maintenance fees, and, if
consistent, in good faith, with good business judgment, to initiate opposition,
interference and cancellation proceedings against third parties. In the event
that it has reason to believe that any Intellectual Property material to the
conduct of its business has been or is about to be infringed, misappropriated or
diluted by a third party, it promptly shall notify the Collateral Agent in
writing and shall, if consistent with good business judgment, promptly sue for
infringement, misappropriation or dilution and to recover any and all damages
for such infringement, misappropriation or dilution, and take such other actions
as are appropriate under the circumstances to protect such Intellectual
Property.


(vi) During the continuance of an Event of Default, it shall use its reasonable
best efforts to obtain all requisite consents or approvals by the licenser of
each License to effect the assignment (as collateral security) of all of its
right, title and interest thereunder to the Collateral Agent or its designee.


(vii) It shall take all steps reasonably necessary to protect the secrecy of all
Trade Secrets relating to the products and services sold or delivered under or
in connection with the Intellectual Property owned or held by, including
entering into confidentiality agreements with employees and labeling and
restricting access to secret information and documents.


(viii) It shall in accordance with its past practices continue to collect all
amounts due or to become due to such Grantor under all Intellectual Property,
and diligently exercise each material right it may have thereunder, in each case
at its own cost and expense, and in connection with such collections and
exercise, it shall, upon the occurrence and during the continuance of an Event
of Default, take such action as it or the Collateral Agent may reasonably deem
necessary. Notwithstanding the foregoing, the Collateral Agent shall have the
right at any time after the occurrence and during the continuance of an Event of
Default to notify, or require such Grantor to notify, any relevant obligors with
respect to such amounts of the Collateral Agent's security interest therein.


Section 3.7 Commercial Tort Claims


(a) Representations and Warranties. Each of the Grantors, jointly with the other
Grantors and severally, represents and warrants to the Collateral Agent and the
other Secured Parties that Schedule 3.7 sets forth, as of the Applicable Date,
all Commercial Tort Claims made by it or on its behalf or to which it otherwise
has any right, title or interest.
 
25

--------------------------------------------------------------------------------


 
(b) Covenants and Agreements. Each Grantor hereby covenants and agrees that
promptly after the same shall have been commenced, it shall provide to the
Collateral Agent written notice of any Commercial Tort Claim and any judgment,
settlement or other disposition thereof.
 
Section 3.8 Deposit Accounts; Control Accounts
 
(a) Representations and Warranties. The only Deposit Accounts maintained by any
Grantor on the Applicable Date are those listed on Schedule 3.8 which sets forth
such information separately for each Grantor.

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees as
follows:


Prior to the Applicable Date, each Grantor shall cause the financial institution
where any Deposit Account is maintained, other than the financial institutions
where the Deposit Accounts specified in item nos. 10, 11, 12, 13 and 14 of
Schedule 3.8 are maintained, to enter in to a Control Agreement in the form
substantially as set forth on Exhibit B hereto; provided, however, that the
enforceability of such Control Agreements shall be exclusively conditioned on
the valid issuance of the Senior Secured Notes to the Investor and the receipt
by the Company of gross proceeds of $16,500,000 therefrom. Notwithstanding the
foregoing, Deposit Accounts where the amount of cash on deposit does not exceed
$50,000 individually or $100,000 in the aggregate (exclusive of the amounts in
accounts for unpaid payroll, payroll taxes and withholding taxes) shall not be
subject to a Control Agreement.


Twistbox Games Ltd. & Co. KG shall use its reasonable best efforts to cause the
financial institution where any Deposit Account specified in item nos. 10, 11,
12, 13 and 14 of Schedule 3.8 is maintained to enter in to a Control Agreement
in the form substantially as set forth on Exhibit B hereto within forty-five
(45) days after the Applicable Date; provided, that if Twistbox Games Ltd. & Co.
KG is unable to cause one or more of such financial institutions to enter into a
Control Agreement within such time period, the Deposit Account(s) maintained at
any such financial institutions that are not subject to a Control Agreement (the
“Excepted Deposit Accounts”) shall instead be subject to the following sentence.
If at any time the amount of cash on deposit in the Excepted Deposit Accounts
exceeds $500,000 in the aggregate, the excess shall within forty-five (45) days
be transferred to a Deposit Account subject to a Control Agreement.
Notwithstanding the foregoing, Deposit Accounts where the amount of cash on
deposit does not exceed $50,000 individually or $100,000 in the aggregate
(exclusive of the amounts in accounts for unpaid payroll, payroll taxes and
withholding taxes) shall not be subject to a Control Agreement.


Following the Applicable Date, each Grantor shall provide the Investor and
Collateral Agent fifteen (15) days written notice prior to the formation of a
Deposit Account (each, a “New Deposit Account”) and shall (i) promptly cause the
financial institution where such New Deposit Account is formed to enter into a
Control Agreement with respect to such New Deposit Account in substantially the
form as set forth on Exhibit B hereto and (ii) update Schedule 3.8 as
appropriate thereafter. The preceding sentence shall not apply to the QRF
Deposit Account. Notwithstanding the foregoing, New Deposit Accounts where the
amount of cash on deposit does not exceed $50,000 individually or $100,000 in
the aggregate (exclusive of the amounts in accounts for unpaid payroll, payroll
taxes and withholding taxes) shall not be subject to a Control Agreement. If any
Grantor seeks to establish a New Deposit Account, the Collateral Agent agrees
(x) not to unreasonably withhold its consent to any Control Account Bank
selected by such Grantor and (y) to negotiate the Control Agreement reasonably
and in good faith.
 
26

--------------------------------------------------------------------------------




Nothing herein shall limit the Grantors’ right to transfer balances among
Deposit Accounts where each such Deposit Account is subject to a Control
Agreement.


ARTICLE 4.
 
FURTHER ASSURANCES


Each Grantor hereby covenants and agrees, at its own cost and expense, to
execute, acknowledge, deliver and/or cause to be duly filed all such further
agreements, instruments and other documents (including favorable legal opinions
in connection with any Transaction) that may be reasonably requested by the
Collateral Agent, and take all such further actions, that the Collateral Agent
may from time to time reasonably request to preserve, protect and perfect the
Security Interest granted by it and the rights and remedies created hereby,
including the payment of any fees and taxes required in connection with its
execution and delivery of this Guarantee and Security Agreement, the granting by
it of the Security Interest and the filing of any financing statements or other
documents in connection herewith or therewith. In addition, to the extent
permitted by applicable law, each Grantor hereby irrevocably authorizes the
Collateral Agent to file one or more financing or continuation statements, and
amendments thereto, relative to all or any part of the Collateral owned or held
by it or on its behalf without the signature of such Grantor and additionally
agrees that a photographic or other reproduction of this Guarantee and Security
Agreement may be filed with the United States Patent and Trademark Office and/or
the United States Copyright Office, as applicable. Each Grantor hereby further
irrevocably authorizes the Collateral Agent to file a Record or Records,
including financing statements, in all jurisdictions and with all filing offices
that the Collateral Agent may determine, in its sole and absolute discretion,
are necessary, advisable or prudent to perfect the Security Interest granted by
it and agrees that such financing statements may describe the Collateral owned
or held by it or on its behalf in the same manner as described herein or may
contain an indication or description of collateral that describes such property
in any other manner that the Collateral Agent may determine, in its sole and
absolute discretion, is necessary, advisable or prudent to perfect the Security
Interest granted by such Grantor, including describing such property as “all
assets” or “all personal property.”


ARTICLE 5.
 
COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT


Each Grantor hereby appoints the Collateral Agent and any officer or agent
thereof, as its true and lawful agent and attorney in fact for the purpose of
carrying out the provisions of this Guarantee and Security Agreement and taking
any action and executing any instrument that the Collateral Agent may deem
necessary or advisable to accomplish the purposes hereof, which appointment is
irrevocable and coupled with an interest, and without limiting the generality of
the foregoing, the Collateral Agent shall have the right, with power of
substitution for such Grantor and in such Grantor's name or otherwise, for the
use and benefit of the Collateral Agent and the other Secured Parties, upon the
occurrence and during the continuance of an Event of Default, (i) to receive,
endorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Collateral owned or
held by it or on its behalf or any part thereof; (ii) to demand, collect,
receive payment of, give receipt for, and give discharges and releases of, any
of such Collateral; (iii) to sign the name of such Grantor on any invoice or
bill of lading relating to any of such Collateral; (iv) to send verifications of
Receivables owned or held by it or on its behalf to any Account Debtor; (v) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
any of the Collateral owned or held by it or on its behalf or to enforce any
rights in respect of any of such Collateral; (vi) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to any of
such Collateral; (vii) to notify, or to require such Grantor to notify, Account
Debtors and other obligors to make payment directly to the Collateral Agent, and
(viii) to use, sell, assign, transfer, pledge, make any agreement with respect
to or otherwise deal with any of such Collateral, and to do all other acts and
things necessary to carry out the purposes of this Guarantee and Security
Agreement, as fully and completely as though the Collateral Agent were the
absolute owner of such Collateral for all purposes; provided, however, that
nothing herein contained shall be construed as requiring or obligating the
Collateral Agent or any other Secured Party to make any commitment or to make
any inquiry as to the nature or sufficiency of any payment received by the
Collateral Agent or any other Secured Party, or to present or file any claim or
notice, or to take any action with respect to any of the Collateral or the
moneys due or to become due in respect thereof or any property covered thereby,
and no action taken or omitted to be taken by the Collateral Agent or any other
Secured Party with respect to any of the Collateral shall give rise to any
defense, counterclaim or offset in favor of such Grantor or to any claim or
action against the Collateral Agent or any other Secured Party in the absence of
the Collateral Agent’s or such Secured Party’s gross negligence or willful
misconduct. The provisions of this Article shall in no event relieve any Grantor
of any of its obligations hereunder or under the other Secured Transaction
Documents with respect to any of the Collateral or impose any obligation on the
Collateral Agent or any other Secured Party to proceed in any particular manner
with respect to any of the Collateral, or in any way limit the exercise by the
Collateral Agent or any other Secured Party of any other or further right that
it may have on the date of this Guarantee and Security Agreement or hereafter,
whether hereunder, under any other Secured Transaction Document, by law or
otherwise. Any sale pursuant to the provisions of this paragraph shall conform
to the commercially reasonable standards as provided in Part 6 of Article 9 of
the UCC.
 
27

--------------------------------------------------------------------------------


 
ARTICLE 6.
 
REMEDIES UPON DEFAULT


Section 6.1 Remedies Generally


(a) General Rights. Upon the occurrence and during the continuance of an Event
of Default, each Grantor agrees to deliver each item of Collateral owned or held
by it or on its behalf to the Collateral Agent on demand, and it is agreed that
the Collateral Agent shall have the right to take any of or all the following
actions at the same or different times to the extent permitted by law: (i) with
respect to any Collateral consisting of Intellectual Property or Commercial Tort
Claims, on demand, to cause the Security Interest to become an assignment,
transfer and conveyance of any such Collateral by the applicable Grantors to the
Collateral Agent, or, in the case of Intellectual Property, to license or
sublicense, whether general, special or otherwise, and whether on an exclusive
or non-exclusive basis, any such Collateral throughout the world on such terms
and conditions and in such manner as the Collateral Agent shall determine (other
than in violation of any then-existing licensing arrangements to the extent that
waivers cannot be obtained), and (ii) with or without legal process and with or
without prior notice or demand for performance, to take possession of the
Collateral owned or held by it or on its behalf and without liability for
trespass to enter any premises where such Collateral may be located for the
purpose of taking possession of or removing such Collateral and, generally, to
exercise any and all rights afforded to a secured party under the UCC or other
applicable law. Without limiting the generality of the foregoing, each Grantor
agrees that, upon the occurrence and during the continuance of an Event of
Default, the Collateral Agent shall have the right, subject to the mandatory
requirements of applicable law, to sell or otherwise dispose of any of the
Collateral owned or held by or on behalf of such Grantor, at public or private
sale or at any broker's board or on any securities exchange, for cash, upon
credit or for future delivery as the Collateral Agent shall deem appropriate.
The Collateral Agent shall be irrevocably authorized at any such sale of such
Collateral constituting securities (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to Persons who will represent and
agree that they are purchasing such Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale, the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right on the part of the applicable
Grantor, and such Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay, valuation and appraisal which such Grantor now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.
 
28

--------------------------------------------------------------------------------




(b) Sale of Collateral. The Collateral Agent shall give each Grantor ten days’
written notice (which such Grantor agrees is reasonable notice within the
meaning of Part 6 of Article 9 of the UCC) of the Collateral Agent’s intention
to make any sale of any of the Collateral owned or held by or on behalf of such
Grantor. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which such Collateral will first be offered for sale at
such board or exchange. Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Collateral
Agent may fix and state in the notice (if any) of such sale. At any such sale,
the Collateral to be sold may be sold in one lot as an entirety or in separate
parcels, as the Collateral Agent may (in its sole and absolute discretion)
determine. The Collateral Agent shall not be obligated to make any sale of any
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given. The Collateral Agent
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned. In case any sale of any of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Collateral Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Collateral Agent shall not incur any
liability in case any such purchaser or purchasers shall fail to take up and pay
for the Collateral so sold and, in case of any such failure, such Collateral may
be sold again upon like notice. At any public (or, to the extent permitted by
applicable law, private) sale made pursuant to this Section, any Secured Party
may bid for or purchase, free (to the extent permitted by applicable law) from
any right of redemption, stay, valuation or appraisal on the part of such
Grantor (all said rights being also hereby waived and released to the extent
permitted by law), any of the Collateral offered for sale and may make payment
on account thereof by using any claim then due and payable to such Secured Party
from such Grantor as a credit against the purchase price, and such Secured Party
may, upon compliance with the terms of sale, hold, retain and dispose of such
property without further accountability to such Grantor therefor. For purposes
hereof, (i) a written agreement to purchase any of the Collateral shall be
treated as a sale thereof, (ii) the Collateral Agent shall be free to carry out
such sale pursuant to such agreement, and (iii) no Grantor shall be entitled to
the return of any of the Collateral subject thereto, notwithstanding the fact
that after the Collateral Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Obligations paid in full. As
an alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
upon any of the Collateral and to sell any of the Collateral pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Without limiting the
generality of the foregoing, each Grantor agrees as follows: (A) if the proceeds
of any sale of the Collateral owned or held by it or on its behalf pursuant to
this Article are insufficient to pay all the Obligations, it shall be liable for
the resulting deficiency and the fees, charges and disbursements of any counsel
employed by the Collateral Agent or any other Secured Party to collect such
deficiency, (B) it hereby waives any claims against the Collateral Agent arising
by reason of the fact that the price at which any such Collateral may have been
sold at any private sale pursuant to this Article was less than the price that
might have been obtained at a public sale, even if the Collateral Agent accepts
the first offer received and does not offer such Collateral to more than one
offeree, (C) there is no adequate remedy at law for failure by it to comply with
the provisions of this Section and that such failure would not be adequately
compensible in damages, and therefore agrees that its agreements in this Section
may be specifically enforced, (D) the Collateral Agent may sell any such
Collateral without giving any warranties as to such Collateral, and the
Collateral Agent may specifically disclaim any warranties of title or the like,
and (E) the Collateral Agent shall have no obligation to marshall any such
Collateral.
 
29

--------------------------------------------------------------------------------




Section 6.2 Application of Proceeds of Sale


The Collateral Agent shall apply the proceeds of any collection or sale of the
Collateral, as well as any Collateral consisting of cash, as follows:


FIRST, to the payment of all reasonable costs and expenses incurred by the
Collateral Agent in connection with such collection or sale or otherwise in
connection with this Guarantee and Security Agreement, any other Secured
Transaction Document or any of the Obligations, including all out of pocket
court costs and the reasonable fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Collateral Agent hereunder or
under any other Secured Transaction Document on behalf of any Grantor and any
other reasonable out-of-pocket costs or expenses incurred in connection with the
exercise of any right or remedy hereunder or under any other Secured Transaction
Document;


SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and


THIRD, to the applicable Grantor, its successors or assigns, or as a court of
competent jurisdiction may otherwise direct.
 
The Collateral Agent shall have sole and absolute discretion as to the order of
application of any such proceeds, moneys or balances in accordance with this
Guarantee and Security Agreement. Upon any sale of the Collateral by the
Collateral Agent (including pursuant to a power of sale granted by statute or
under a judicial proceeding), the receipt of the purchase money by the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.
 
Section 6.3 Investment Property
 
In view of the position of each Grantor in relation to the Investment Property,
or because of other current or future circumstances, a question may arise under
the Securities Act of 1933, as now or hereafter in effect, or any similar
statute hereafter enacted analogous in purpose or effect (such Act and any such
similar statute as from time to time in effect being called the “Federal
securities laws”) with respect to any disposition of the Investment Property
permitted hereunder. Each Grantor understands that compliance with the Federal
securities laws might very strictly limit the course of conduct of the
Collateral Agent if the Collateral Agent were to attempt to dispose of all or
any part of the Investment Property, and might also limit the extent to which or
the manner in which any subsequent transferee of any Investment Property could
dispose of the same. Similarly, there may be other legal restrictions or
limitations affecting the Collateral Agent in any attempt to dispose of all or
part of the Investment Property under applicable Blue Sky or other state
securities laws or similar laws analogous in purpose or effect. Each Grantor
recognizes that in light of such restrictions and limitations the Collateral
Agent may, with respect to any sale of the Investment Property, limit the
purchasers to those who will agree, among other things, to acquire such
Investment Property for their own account, for investment, and not with a view
to the distribution or resale thereof. Each Grantor acknowledges and agrees that
in light of such restrictions and limitations, the Collateral Agent, in its sole
and absolute discretion, (i) may proceed to make such a sale whether or not a
registration statement for the purpose of registering such Investment Property,
or any part thereof, shall have been filed under the Federal securities laws and
(ii) may approach and negotiate with a single potential purchaser to effect such
sale. Each Grantor acknowledges and agrees that any such sale might result in
prices and other terms less favorable to the seller than if such sale were a
public sale without such restrictions. In the event of any such sale, the
Collateral Agent shall incur no responsibility or liability for selling all or
any part of the Investment Property at a price that the Collateral Agent, in its
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this Section
will apply notwithstanding the existence of a public or private market upon
which the quotations or sales prices may exceed substantially the price at which
the Collateral Agent sells any such Investment Property.
 
30

--------------------------------------------------------------------------------


 
Section 6.4 Grant of License to Use Intellectual Property


For the purpose of enabling the Collateral Agent to exercise rights and remedies
under this Article, at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, each Grantor hereby grants to the
Collateral Agent an irrevocable, non exclusive license (exercisable without
payment of royalty or other compensation to such Grantor) to use, license or sub
license any of the Collateral consisting of Intellectual Property now owned or
held or hereafter acquired or held by or on behalf of such Grantor, and wherever
the same may be located, and including in such license reasonable access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof. The
use of such license by the Collateral Agent shall be exercised, at the option of
the Collateral Agent, upon the occurrence and during the continuation of an
Event of Default; provided that any license, sub license or other transaction
entered into by the Collateral Agent in accordance herewith shall be binding
upon such Grantor notwithstanding any subsequent cure of an Event of Default.
Any royalties and other payments received by the Collateral Agent shall be
applied in accordance with Section 6.2.


ARTICLE 7.
 
REIMBURSEMENT OF COLLATERAL AGENT


Each Grantor agrees, jointly with the other Grantors and severally, to pay to
the Collateral Agent the amount of any and all reasonable out-of-pocket
expenses, including the fees, other charges and disbursements of counsel and of
any experts or agents, that the Collateral Agent may incur in connection with
(i) the administration of this Guarantee and Security Agreement relating to such
Grantor or any of its property, (ii) the custody or preservation of, or the sale
of, collection from, or other realization upon, any of the Collateral owned or
held by or on behalf of such Grantor, (iii) the exercise, enforcement or
protection of any of the rights of the Collateral Agent hereunder relating to
such Grantor or any of its property, or (iv) the failure by such Grantor to
perform or observe any of the provisions hereof. Without limitation of its
indemnification obligations under the other Secured Transaction Documents, each
of the Grantors agrees, jointly with the other Grantors and severally, to
indemnify the Collateral Agent and each Related Party thereof (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related out-of-pocket
expenses, including reasonable counsel fees, other charges and disbursements,
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of (a) the execution or delivery by such Grantor
of this Guarantee and Security Agreement or any other Secured Transaction
Document or any agreement or instrument contemplated hereby or thereby, or the
performance by such Grantor of its obligations under the Secured Transaction
Documents and the other transactions contemplated thereby or (b) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto, provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by judgment of a
court of competent jurisdiction to have primarily resulted from the gross
negligence or willful misconduct of such Indemnitee. Any amounts payable as
provided hereunder shall be additional Obligations secured hereby and by the
other Secured Transaction Documents. The provisions of this Section shall remain
operative and in full force and effect regardless of the termination of this
Guarantee and Security Agreement or any other Secured Transaction Document, the
consummation of the transactions contemplated hereby or thereby, the repayment
of any of the Obligations, the invalidity or unenforceability of any term or
provision of this Guarantee and Security Agreement or any other Secured
Transaction Document or any investigation made by or on behalf of the Collateral
Agent or any other Secured Party. All amounts due under this Section shall be
payable within ten days of written demand therefor and shall bear interest at
the then prevailing rate under the Secured Notes.
 
31

--------------------------------------------------------------------------------




ARTICLE 8.
 
WAIVERS; AMENDMENTS


No failure or delay of the Collateral Agent in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Collateral Agent and the other Secured Parties hereunder and under the other
Secured Transaction Documents are cumulative and are not exclusive of any rights
or remedies that they would otherwise have. No waiver of any provision of this
Guarantee and Security Agreement or any other Secured Transaction Document or
consent to any departure by any Grantor therefrom shall in any event be
effective unless the same shall be permitted by this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. No notice or demand on any Grantor in any case shall
entitle such Grantor to any other or further notice or demand in similar or
other circumstances. Neither this Guarantee and Security Agreement nor any
provision hereof may be waived, amended, supplemented or otherwise modified, or
any departure therefrom consented to, except pursuant to an agreement or
agreements in writing entered into by the Grantors and Investor holding more
than a majority of the aggregate principal amount of the Senior Secured Notes
then outstanding, provided that no such agreement shall waive, amend, supplement
or otherwise modify, or consent to a departure to, the rights or duties of the
Collateral Agent hereunder without the prior written consent of the Collateral
Agent.


ARTICLE 9.
 
SECURITY INTEREST ABSOLUTE


All rights of the Collateral Agent hereunder, the Security Interest and all
obligations of each Grantor hereunder shall be absolute and unconditional
irrespective of (i) any lack of validity or enforceability of the Securities
Purchase Agreement, any other Secured Transaction Document, any agreement with
respect to any of the Obligations, or any other agreement or instrument relating
to any of the foregoing, (ii) any change in the time, manner or place of payment
of, or in any other term of, all or any of the Obligations, or any other waiver,
amendment, supplement or other modification of, or any consent to any departure
from, the Securities Purchase Agreement, any other Secured Transaction Document
or any other agreement or instrument relating to any of the foregoing, (iii) any
exchange, release or non-perfection of any Lien on any other collateral, or any
release or waiver, amendment, supplement or other modification of, or consent
under, or departure from, any guarantee, securing or guaranteeing all or any of
the Obligations, or (iv) any other circumstance that might otherwise constitute
a defense available to, or a discharge of, any Grantor in respect of the
Obligations or in respect of this Guarantee and Security Agreement or any other
Secured Transaction Document.
 
32

--------------------------------------------------------------------------------




ARTICLE 10.
 
TERMINATION; RELEASE


This Guarantee and Security Agreement and the Security Interest shall terminate
and be of no further force and effect when the Obligations shall have been
finally and indefeasibly paid in full. Upon (i) any sale, transfer or other
disposition permitted by the Secured Transaction Documents (other than any sale,
transfer or other disposition of any Collateral that would, immediately after
giving effect thereto, continue to be Collateral but for the release of the
Security Interest therein pursuant to this clause) or (ii) the effectiveness of
any written consent to the release of the Security Interest in any Collateral,
the Security Interest in such Collateral shall be automatically released. In
addition, if any of the Pledged Equity Interests in any Subsidiary are sold,
transferred or otherwise disposed of pursuant to a transaction permitted by the
Secured Transaction Documents and, immediately after giving effect thereto, such
Subsidiary or subsidiary, as applicable, would no longer be a Subsidiary or a
subsidiary, as applicable, then the obligations of such Subsidiary or
subsidiary, as applicable, under this Guarantee and Security Agreement and the
Security Interest in the Collateral owned or held by or on behalf of such
Subsidiary or such subsidiary, as applicable, shall be automatically released.
In addition, if the Company enters into a Qualified Receivables Facility, that
portion of the Receivables subject to the Qualified Receivables Facility shall
be automatically released from Collateral and no longer subject to Section
3.3(b) of this Guarantee and Security Agreement; provided, however, should such
a Qualified Receivables Facility terminate, the Receivables subject thereto
shall be Collateral and shall thereafter be subject to Section 3.3(b) of this
Guarantee and Security Agreement. In connection with any termination or release
pursuant to this Section, the Collateral Agent shall execute and deliver to the
applicable Grantor, and hereby authorizes the filing of, at such Grantor's cost
and expense, all Uniform Commercial Code termination statements and similar
documents that such Grantor may reasonably request to evidence such termination
or release. Any execution and delivery of documents pursuant to this Article
shall be without recourse to or warranty by the Collateral Agent or any other
Secured Party.


ARTICLE 11.
 
ADDITIONAL SUBSIDIARY GUARANTORS AND GRANTORS


Upon execution and delivery after the date hereof by the Collateral Agent and a
Subsidiary of a Supplement, such Subsidiary shall become a Subsidiary Guarantor
and Grantor, as applicable, hereunder with the same force and effect as of the
date of such execution as if originally named as a Subsidiary Guarantor and a
Grantor, as applicable, herein (each an “Additional Subsidiary Guarantor and
Grantor”). The execution and delivery of any Supplement shall not require the
consent of any other Grantor hereunder. The rights and obligations of each
Grantor hereunder and each Grantor and other party (other than an Investor)
under the Secured Transaction Documents shall remain in full force and effect
notwithstanding the addition of any Additional Subsidiary Guarantor and Grantor
as a party to this Guarantee and Security Agreement.
 
33

--------------------------------------------------------------------------------


 
ARTICLE 12.
 
COLLATERAL AGENT


Each Investor hereby irrevocably appoints the Collateral Agent as its agent and
authorizes the Collateral Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Collateral Agent by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto.


The Person serving as the Collateral Agent hereunder shall have the same rights
and powers in its capacity as an Investor as any other investor and may exercise
the same as though it were not the Collateral Agent, and such Person and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Company or any Subsidiary or other Affiliate thereof
as if it were not the Collateral Agent hereunder.


The Collateral Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(i) the Collateral Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether an Event of Default has occurred and is
continuing, (ii) the Collateral Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by this Agreement, and (iii) except as
expressly set forth herein, the Collateral Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any of the Subsidiaries that is communicated to or
obtained by the Person serving as Collateral Agent or any of its Affiliates in
any capacity. The Collateral Agent shall not be liable for any action taken or
not taken by it in the absence of its own gross negligence or willful
misconduct. The Collateral Agent shall be deemed not to have knowledge of any
Event of Default unless and until written notice thereof is given to the
Collateral Agent by the Company or an Investor (and, promptly after its receipt
of any such notice, it shall give each Investor and the Company notice thereof),
and the Collateral Agent shall not be responsible for or have any duty to
ascertain or inquire into (a) any statement, warranty or representation made in
or in connection with any Secured Transaction Document, (b) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (c) the performance or observance of any of the covenants, agreements
or other terms or conditions set forth therein, (d) the validity,
enforceability, effectiveness or genuineness thereof or any other agreement,
instrument or other document or (e) the satisfaction of any condition set forth
in herein, other than to confirm receipt of items expressly required to be
delivered to the Collateral Agent.


The Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing reasonably believed by it to be
genuine and to have been signed or sent by the proper Person. The Collateral
Agent also may rely upon any statement made to it orally or by telephone and
reasonably believed by it to be made by the proper Person, and shall not incur
any liability for relying thereon. The Collateral Agent may consult with legal
counsel (who may be counsel for the Grantors), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.


The Collateral Agent may perform any and all its duties and exercise its rights
and powers by or through any one or more sub agents appointed by the Collateral
Agent, provided that no such delegation shall serve as a release of the
Collateral Agent or waiver by the Company of any rights hereunder. The
Collateral Agent and any such sub agent may perform any and all its duties and
exercise its rights and powers through their respective affiliates. The
exculpatory provisions of the preceding paragraphs shall apply to any such sub
agent and to the affiliates of the Collateral Agent and any such sub agent, and
shall apply to their respective activities acting for the Collateral Agent.
 
34

--------------------------------------------------------------------------------




Subject to the appointment and acceptance of a successor Collateral Agent as
provided in this paragraph, the Collateral Agent may resign at any time by
notifying the Investor and the Company. Upon any such resignation, the Investor
holding a majority of the principal amount of the Senior Secured Notes shall
have the right to appoint a successor. If no successor shall have been so
appointed by the Investor and shall have accepted such appointment within 30
days after the retiring Collateral Agent gives notice of its resignation, then
the retiring Collateral Agent may, on behalf of the Investor holding a majority
of the principal amount of the Senior Secured Notes, appoint a successor
Collateral Agent which shall be a bank with an office in New York, New York, or
an affiliate of any such bank. Upon the acceptance of its appointment as
Collateral Agent hereunder by a successor, such successor shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent, and the retiring Collateral Agent shall be discharged from its
duties and obligations hereunder. After the Collateral Agent's resignation
hereunder, the provisions of this Article shall continue in effect for the
benefit of such retiring Collateral Agent, its sub agents and their respective
affiliates in respect of any actions taken or omitted to be taken by any of them
while it was acting as Collateral Agent.


Each Investor acknowledges that it has, independently and without reliance upon
the Collateral Agent or any other Investor and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into the Secured Transaction Documents. Each Investor also
acknowledges that it will, independently and without reliance upon the
Collateral Agent or any other-Investor and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon any Secured
Transaction Document, any related agreement or any document furnished
thereunder.
 
ARTICLE 13.
 
NOTICES


All notices, requests, demands and other communications to any party hereunder
shall be in writing (including facsimile or similar writing) and shall be given
to such party at its address or facsimile number set forth below or such other
address or facsimile number as such party may hereafter specify by notice to the
other parties listed below:


(a) If to the Company:


    Twistbox Entertainment, Inc.
14242 Ventura Blvd., Third Floor
Sherman Oaks, CA 91423
Telephone: (818) 301-6200
Facsimile: (818) 708-0598
Attention: Chief Executive Officer
Attention: General Counsel


with a copy to:


Proskauer Rose LLP
1585 Broadway
New York, New York 10036
Telephone: (212) 969-3640
Facsimile: (212) 969-2900
Attention: Paul Rachlin, Esq.
 
35

--------------------------------------------------------------------------------




(b) If to a Subsidiary Guarantor: At its address for notices set forth on
Schedule I.
 
(c) If to the Collateral Agent:


ValueAct SmallCap Master Fund, L.P.
435 Pacific Avenue, 4th Floor
San Francisco, CA 94133
Telephone: (415) 249-1237
Facsimile: (415) 249-1242
Attention: Jimmy Price


with a copy to:


ValueAct SmallCap Master Fund, L.P.
435 Pacific Avenue, 4th Floor
San Francisco, CA 94133
Telephone: (415) 249-1237
Facsimile: (415) 249-1242
Attention: Jimmy Price


and


Skadden, Arps, Slate, Meagher & Flom LLP
525 University Avenue, Suite 1100
Palo Alto, CA 94301
Facsimile: (650) 470-4570
Telephone: (650) 470-4500
Attention: Thomas Ivey, Esq.

Each such notice, request or other communication shall be effective (i) upon
receipt (provided, however, that notices received on a Saturday, Sunday or legal
holiday or after 6:30 p.m. (New York City time) on any other day will be deemed
to have been received on the next Business Day), if given by facsimile
transmission, (ii) the Business Day following the date of delivery with a
nationally recognized overnight courier service or (iii) if given by any other
means, when delivered at the address specified in this Article 13.


ARTICLE 14.
 
BINDING EFFECT; SEVERAL AGREEMENT; ASSIGNMENTS


Whenever in this Guarantee and Security Agreement any of the parties hereto is
referred to, such reference shall be deemed to include the successors and
permitted assigns of such party, and all covenants, promises and agreements by
or on behalf of any Grantor that are contained in this Guarantee and Security
Agreement shall bind and inure to the benefit of each party hereto and its
successors and permitted assigns. This Guarantee and Security Agreement shall
become effective as to any Grantor when a counterpart hereof executed on behalf
of such Grantor shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Grantor and the Collateral Agent and
their respective successors and permitted assigns, and shall inure to the
benefit of such Grantor, the Collateral Agent and the other Secured Parties, and
their respective successors and permitted assigns, except that no Grantor shall
have the right to assign its rights or obligations hereunder or any interest
herein or in any of the Collateral (and any such attempted assignment shall be
void), except as expressly contemplated by this Guarantee and Security Agreement
or the other Secured Transaction Documents. This Guarantee and Security
Agreement shall be construed as a separate agreement with respect to each of the
Grantors and may be amended, supplemented, waived or otherwise modified or
released with respect to any Grantor without the approval of any other Grantor
and without affecting the obligations of any other Grantor hereunder.
 
36

--------------------------------------------------------------------------------



ARTICLE 15.
 
SURVIVAL OF AGREEMENT; SEVERABILITY


All covenants, agreements, representations and warranties made by the Grantors
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Guarantee and Security Agreement or any
other Secured Transaction Document shall be considered to have been relied upon
by the Collateral Agent and the other Secured Parties and shall survive the
execution and delivery of any Secured Transaction Document and the making of any
Loan, regardless of any investigation made by the Secured Parties or on their
behalf, and shall continue in full force and effect until this Guarantee and
Security Agreement shall terminate. In the event any one or more of the
provisions contained in this Guarantee and Security Agreement or in any other
Secured Transaction Document should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein or therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.


ARTICLE 16.
 
GOVERNING LAW


THIS GUARANTEE AND SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. THE LAWS OF THE FEDERAL
REPUBLIC OF GERMANY SHALL APPLY ONLY TO THE EXTENT SUCH APPLICATION IS MANDATORY
PURSUANT TO THE PRINCIPLES OF INTERNATIONAL PRIVATE LAW (CONFLICT OF LAWS).


ARTICLE 17.
 
COUNTERPARTS


This Guarantee and Security Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which, when taken together, shall constitute
but one contract (subject to Article 14), and shall become effective as provided
in Article 14. Delivery of an executed counterpart of this Guarantee and
Security Agreement by facsimile transmission shall be as effective as delivery
of a manually executed counterpart of this Guarantee and Security Agreement.
 
37

--------------------------------------------------------------------------------



ARTICLE 18.
 
HEADINGS


Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Guarantee and Security
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Guarantee and Security Agreement.


ARTICLE 19.
 
JURISDICTION; VENUE; CONSENT TO SERVICE OF PROCESS


EACH OF THE GRANTORS HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES' DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF
ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
SECURED PARTIES MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT AGAINST THE COMPANY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.


EACH OF THE GRANTORS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTEE AND SECURITY AGREEMENT OR ANY OTHER
SECURED TRANSACTION DOCUMENT IN ANY COURT REFERRED TO IN THE PRECEDING PARAGRAPH
(b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN ARTICLE 13. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.
 
38

--------------------------------------------------------------------------------



ARTICLE 20.
 
WAIVER OF JURY TRIAL


EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTEE AND SECURITY
AGREEMENT OR ANY OTHER SECURED TRANSACTION DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS GUARANTEE AND SECURITY AGREEMENT AND THE OTHER
SECURED TRANSACTION DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
 
[Signature Pages Follow]
 
39

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Guarantee and
Security Agreement as of the day and year first above written.
 

       
TWISTBOX ENTERTAINMENT, INC.
 
   
   
  By:  
/s/ IAN AARON
 

--------------------------------------------------------------------------------

Name: IAN AARON   Title: PRES. / CEO

 

        FOREIGN SUBSIDIARIES        TWISTBOX GAMES LTD. & CO. KG  
   
   
  By:  
/s/ IAN AARON
 

--------------------------------------------------------------------------------

Name: IAN AARON
Title: PRES. / CEO




        DOMESTIC SUBSIDIARIES        WAAT MEDIA CORP.  
   
   
  By:  
/s/ IAN AARON 
 

--------------------------------------------------------------------------------

Name: IAN AARON
Title: PRES. / CEO

 

--------------------------------------------------------------------------------


 
VALUEACT SMALLCAP MASTER FUND, L.P.,

as Collateral Agent

        By Its General Partner, VA SmallCap Partners,                      By:
/s/ DAVID LOCKWOOD      

--------------------------------------------------------------------------------

Name: DAVID LOCKWOOD
Title: MANAGING MEMBER
   

 
VALUEACT SMALLCAP MASTER FUND, L.P., 
as Investor



By Its General Partner, VA SmallCap Partners,                       By: /s/
DAVID LOCKWOOD      

--------------------------------------------------------------------------------

Name: DAVID LOCKWOOD
Title: MANAGING MEMBER
   

 

--------------------------------------------------------------------------------


 